Exhibit 10.52

 

LOGO [g36412img01.jpg]

  EXECUTION COPY

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

CONTRACT

BETWEEN

TERRESTAR NETWORKS INC.

AND

CONTRACTOR

FOR

DESIGN, DEVELOPMENT AND SUPPLY OF

SATELLITE BASE STATION SUBSYSTEM (S-BSS)

February 6, 2007

The attached Contract and the information contained therein are confidential and
proprietary to TerreStar and Contractor and shall not be published or disclosed
to any third party except as permitted by the Terms and Conditions of this
Contract.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

TABLE OF CONTENTS

 

          Page

ARTICLE 1.

  

SCOPE OF WORK

   1

ARTICLE 2.

  

DELIVERY BY CONTRACTOR

   2

ARTICLE 3.

  

PERFORMANCE SCHEDULE

   2

ARTICLE 4.

  

PRICE

   2

ARTICLE 5.

  

ACCEPTANCE

   3

ARTICLE 6.

  

TAXES AND DUTIES

   4

ARTICLE 7.

  

PAYMENT TERMS

   5

ARTICLE 8.

  

CONTRACTOR DELIVERABLES, TITLE AND ASSUMPTION OF RISK

   6

ARTICLE 9.

  

WARRANTY AND SUPPORT

   7

ARTICLE 10.

  

PERSONNEL AND KEY PERSONNEL

   11

ARTICLE 11.

  

MAJOR SUBCONTRACTS

   12

ARTICLE 12.

  

ACCESS TO WORKS IN PROCESS

   12

ARTICLE 13.

  

INTELLECTUAL PROPERTY RIGHTS

   14

ARTICLE 14.

  

INTELLECTUAL PROPERTY RIGHTS INDEMNITY

   15

ARTICLE 15.

  

LOSS AND DAMAGE, INDEMNITY

   16

ARTICLE 16.

  

TERRESTAR-FURNISHED PROPERTY AND FACILITIES

   17

ARTICLE 17.

  

CONFIDENTIAL INFORMATION

   18

ARTICLE 18.

  

LIQUIDATED DAMAGES

   19

ARTICLE 19.

  

TERMINATION FOR DEFAULT, EXCESSIVE FORCE MAJEURE

   20

ARTICLE 20.

  

FORCE MAJEURE

   21

ARTICLE 21.

  

TERMINATION FOR CONVENIENCE

   22

ARTICLE 22.

  

COMPLIANCE WITH U.S. LAWS AND DIRECTIVES

   22

ARTICLE 23.

  

APPLICABLE LAW

   24

ARTICLE 24.

  

DISPUTE RESOLUTION

   24

ARTICLE 25.

  

CHANGES

   26

ARTICLE 26.

  

ASSIGNMENT OF CONTRACT

   27

ARTICLE 27.

  

CONTRACTOR INSURANCE REQUIREMENTS

   28

ARTICLE 28.

  

RESPONSIBLE OFFICERS

   29

ARTICLE 29.

  

COMMUNICATIONS

   30

ARTICLE 30.

  

NOTICE OF ADVERSE EFFECT

   30

ARTICLE 31.

  

PUBLIC RELEASE OF INFORMATION

   30

ARTICLE 32.

  

ORDER OF PRECEDENCE

   31

ARTICLE 33.

  

OPTIONS

   31

ARTICLE 34.

  

LIMITATION OF LIABILITY

   31

ARTICLE 35.

  

GENERAL

   31

ARTICLE 36.

  

ENTIRE AGREEMENT

   33

ARTICLE 37.

  

BOARD APPROVAL

   34

 

i

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

PREAMBLE

This Contract for Design, Development and Supply of Satellite Base Station
Subsystem (S-BSS) is a contract (the “Contract”) between Hughes Network Systems,
LLC (hereinafter referred to as the “Contractor”) with its principal place of
business at 11717 Exploration Lane, Germantown, Maryland, 20876, and TerreStar
Networks Inc., a corporation organized under the laws of Delaware with its
principal place of business at One Discovery Square, Suite 600, 12010 Sunrise
Valley Drive, Reston, Virginia 20190 (hereinafter referred to as “TerreStar”).
As used herein, Contractor and TerreStar may each be referred to individually as
a “Party” and collectively as the “Parties.”

The effective date of this Contract (“EDC”) is February 6, 2007.

Capitalized terms shall have the meaning ascribed to them below, in the
Exhibits, or in the Glossary attached at Attachment 1, as the case may be.

RECITALS

WHEREAS, TerreStar has been licensed by the U.S. Federal Communications
Commission (“FCC”) to construct, launch and operate a communications system to
be utilized by TerreStar to provide mobile satellite services, that is comprised
of the space-based network, the ancillary terrestrial component (“ATC”) system,
and mobile terminals (“MTs”) (collectively, the “TerreStar Network”);

WHEREAS, TerreStar has contracted with a third party vendor to provide much of
the space segment components of the TerreStar Network; and

WHEREAS, Contractor desires to design, develop and furnish, and TerreStar
desires to procure from Contractor, the ground-based satellite base station
subsystem (“S-BSS”) components of the space-segment of the TerreStar Network and
associated services, as more fully described in this Contract.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and intending to be legally bound, the Parties agree as
follows:

 

Article 1.

Scope of Work

A. Provision of Services and Materials. Contractor shall design, develop,
provide, manufacture, transport, assemble, configure, install and deliver the
turn-key S-BSS (in the quantities specified in Exhibit A), the test-bed
facilities, simulators and all other related Deliverable Items (as defined in
Article 2.A), and shall perform the services set forth in this Contract
(“Services”), including any Services not specifically described in this Contract
or the attached exhibits that are required or appropriate for the proper
performance and provision of the Services and Deliverable Items hereunder
(collectively, the Services and the Deliverable Items constitute the “Work”),
all in accordance with this Contract, including the following exhibits, which
are attached hereto (or incorporated by reference) and made a part hereof:

 

 

(1)

Exhibit A – Statement of Work;

 

 

(2)

Exhibit B – Satellite Base Station Subsystem (S-BSS) Functional Specifications;

 

 

(3)

Exhibit C – Price and Payment Milestone Schedule;

 

 

(4)

Exhibit D – Options;

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

B. Entire Agreement. The Contract, including all Attachments and Exhibits
hereto, sets out the requirements to be performed by Contractor to implement the
Work.

C. Coordination with TerreStar Network. As part of the Work, Contractor shall
coordinate and cooperate, in good faith as reasonably required, with other
participants in the development and operation of the TerreStar Network,
including agents, consultants, subcontractors, and third party suppliers of
either Party to accomplish the Work and to support the development and
implementation of a fully functional TerreStar Network or any portion thereof.
If at any time Contractor becomes aware of any material information which
differs from that provided to Contractor by TerreStar, or that would otherwise
impact the Work or the integration of the S-BSS with the TerreStar Network,
Contractor shall promptly notify TerreStar of such difference.

 

Article 2.

Delivery by Contractor

A. Deliverable Items. Subject to the other terms and conditions of this
Contract, Contractor shall deliver to TerreStar the turn-key S-BSS (in the
quantities specified in Exhibit A), the test-bed facilities, simulators and all
other related hardware, software and other items to be delivered by Contractor
pursuant to this Contract (collectively, “Deliverable Items”) all as further
described in Exhibits A and B.

B. Delivery Location. Contractor shall deliver all Deliverable Items to the
delivery location(s) set forth in Exhibit A hereto, or such other location
identified by TerreStar, all in accordance with Article 3 and Exhibits A, B and
C.

 

Article 3.

Performance Schedule

A. Milestones. Contractor shall perform the Work in accordance with the
“Milestone Schedule” set forth in Exhibit A (the “Milestone Schedule”) and all
other applicable scheduling requirements.

B. Liquidated Damages. Contractor acknowledges that time is of the essence with
respect to the Milestone Schedule and timely delivery of the Work, and that if
Contractor fails to meet the Key Milestone by [***], TerreStar may incur
substantial damages that will be difficult to calculate. If Contractor fails to
complete the Key Milestone by [***], then Contractor shall pay liquidated
damages in accordance with Article 18.

C. Recovery Plan. If Contractor fails to meet a Milestone Schedule date, or
Contractor fails to make sufficient progress such that TerreStar has a
reasonable basis to believe that Contractor will fail to meet a Milestone
Schedule date, Contractor shall develop and submit a recovery plan within ten
(10) calendar days of TerreStar’s request, demonstrating its ability to complete
its obligations by the applicable Milestone Schedule date, or specifying a date
by which such obligations can be completed shortly thereafter.

 

Article 4.

Price

A. Firm Fixed Price. The total amount payable by TerreStar hereunder shall be a
firm fixed price for the total amount set forth in Exhibit C, in United States
Dollars (“Purchase Price”). The Purchase Price may be amended from time to time
in accordance with Article 25. Except as otherwise expressly set forth in this
Contract, the Purchase Price is a firm fixed price that is not subject to any
escalation or adjustment or revision, and includes performance of all Work
specified in this Contract and the fulfillment of all other obligations and
responsibilities to be fulfilled by Contractor hereunder.

 

Page 2

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

B. [***]

 

Article 5.

Acceptance

A. General. All Work to be provided by Contractor under this Contract shall be
subject to acceptance by TerreStar in accordance with this Article 5 and
applicable sections of Exhibit A.

B. Acceptance.

Provisional Acceptance Testing shall be conducted during the Operational
Verification Phase for Release 1, once Contractor has completed all prerequisite
Work to be performed under this Contract with respect to Release 1 and prior
Releases, and has successfully achieved all previous Milestones for Release 1
and prior Releases through the end of the Technical Verification Phase
(including successful completion of the “Technical Verification Review”
Milestone for Release 1 (as described in Exhibit A)). If at any time TerreStar
places the TerreStar Network (including the S-BSS) into commercial
revenue-generating operation prior to TerreStar having granted Provisional
Acceptance, then Provisional Acceptance shall be deemed to have occurred.

Final Acceptance Testing shall be conducted during the Operational Verification
Phase for Release 2, once Contractor has completed all prerequisite Work to be
performed under this Contract with respect to Release 2 and prior Releases, and
has successfully achieved all previous Milestones for Release 2 and prior
Releases through the end of the Technical Verification Phase (including
successful completion of the “Technical Verification Review” Milestone for
Release 2 (as described in Exhibit A)).

Contractor shall also be responsible to obtain any required “Type Approvals”
from the FCC or other applicable regulatory agencies for the Deliverable Items
provided in connection with the applicable Release, and part of the applicable
Acceptance Testing process will include confirmation that Contractor has
obtained all such required “Type Approvals.” TerreStar shall conduct Acceptance
Testing in accordance with the applicable testing procedures specified in
Exhibit A hereto. Contractor shall support TerreStar in all phases of Acceptance
Testing, in accordance with Exhibit A hereto. Following completion of the
applicable Acceptance Testing, Contractor shall provide TerreStar with a written
report specifying the tests that were performed, whether the tests were
successfully completed, and identifying any problems, defects or anomalies that
were identified through such testing. TerreStar shall notify Contractor of its
acceptance or rejection of the applicable Work within fifteen (15) Business Days
after completion of the applicable Acceptance Testing and receipt of
Contractor’s report. Should TerreStar not respond to a the aforementioned
written report submitted by Contractor for approval of the relevant Acceptance
test within 15 business days, the relevant Acceptance event for the applicable
Release shall be deemed to have occurred. In the event of rejection of the Work
due to failure of the Work to meet the Specifications and/or the other
requirements of this Contract with respect to the applicable Release, Contractor
shall promptly correct the Work and shall re-deliver the corrected Work to
TerreStar, and such Work shall be subject to further testing to verify that the
problems have been corrected. The preceding process shall be repeated as
necessary until all such problems have been corrected at which time, TerreStar
shall accept the Work associated with such Release in writing.

 

Page 3

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Notwithstanding the foregoing, nothing herein shall limit TerreStar’s rights to
pursue its available remedies (including any right to terminate this Contract
for cause) in the event that the Work is not accepted for any reason or is not
accepted by the dates scheduled herein.

C. Rejection. TerreStar must include in any notice of rejection of the Work sent
to Contractor a description in reasonable detail as to why the Work is not in
compliance with the Specifications and the other requirements of this Contract.

 

Article 6.

Taxes and Duties

A. “Included Taxes” means any Taxes other than Excluded Taxes. Included Taxes
shall be included in the Purchase Price.

B. “Taxes” means any tax, duty or similar liability imposed by any governmental
agency (including interest, fines, penalties, or additions attributable or
imposed on or with respect to any such taxes, duties and similar liabilities).

C. The Purchase Price includes all U.S. and foreign income and employment Taxes
levied directly by any taxing authority related to Contractor (or its
subcontractors’) performance of this Contract, including the installation, test,
and delivery of the Deliverable Items. To the extent that Canadian tax law
requires TerreStar to withhold, and remit to a Canadian governmental agency on
HNS’s behalf, a portion of the payment of the Purchase Price for income tax
withholding imposed on HNS related to the Work performed in Canada (the “105
Withholding”), TerreStar shall withhold such 105 Withholding and not be required
to “gross up” or otherwise reimburse HNS for the amount of such 105 Withholding,
provided however, if applicable, TerreStar agrees to reduce the 105 Withholding
in accordance with a waiver (“105 Waiver”) issued by the Canada Revenue Agency,
in respect of payments that are subject to 105 Withholding that are made
following TerreStar ‘s receipt of such 105 Waiver.

D. “Excluded Taxes” means any Taxes described as excluded from the Purchase
Price or for which TerreStar is otherwise responsible in this Article 6.

E. The Purchase Price shall not include, and TerreStar shall be responsible for
paying, either directly to the governmental agency or as billed by Contractor:

 

 

(1)

any and all consumption Taxes imposed on the sale, delivery and installation of
the Deliverable Items (“Consumption Taxes”) by any United States federal, state,
or local government, and

 

 

(2)

any and all Consumption Taxes imposed by any Canadian federal or provincial
government with respect to this contract, (including, if applicable, Canadian
GST, HST and/or PST).

F. All Taxes billed by Contractor shall be separately stated on the applicable
invoice.

G. TerreStar shall withhold any Taxes from payments to Contractor as required by
law.

H. The Parties shall cooperate to minimize all Taxes, including but not limited
to the following:

 

 

(1)

Contractor will take all steps within its control that are necessary to ensure
that all applicable exemptions and tax credits in respect of the Deliverable
Items are available to TerreStar, and Contractor will cause any subcontractor to
also take all such steps, and

 

Page 4

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

 

(2)

TerreStar will take all steps within its control and not otherwise available to
Contractor that are necessary to ensure that all applicable exemptions and tax
credits in respect of the Deliverable Items are available to Contractor.

I. Subject to the indemnification procedures set forth in Article 15.C, in the
event any governmental or taxing authority imposes or assesses Taxes against a
Party hereto for which the other Party is responsible pursuant to this Article
6, the responsible Party shall indemnify the other Party for Taxes paid by the
Party entitled to indemnification and shall reimburse such Party for related
costs of defense (whether or not such Party actually pays the subject Taxes).
The Party that is assessed will take all reasonable steps to defend any such
assessment. The responsible Party will be entitled to be promptly notified of
any assessment and to all reasonable information related to the assessment of
Taxes, and, at its option and expense, may assume control of any defense or
submission in respect of the assessed Taxes.

J. The Parties agree to designate herein the value of the goods delivered to,
and the services performed in, Canada as soon as reasonably practicable.

 

Article 7.

Payment Terms

A. Payment Schedule. For each Milestone, TerreStar shall make the milestone
payment, to the account specified by Contractor, associated with such Milestone
(as set forth in Exhibit C), if any, once TerreStar has performed any applicable
testing and has confirmed that Contractor has successfully completed all of the
Work associated with such Milestone.

B. Milestone Payments. Contractor shall submit an invoice to TerreStar once
TerreStar has confirmed in writing that the Work associated with such Milestone
has been successfully completed. Each invoice shall contain or be accompanied by
a written certification from Contractor that the Milestone has been completed
and confirmed by TerreStar.

C. Payment Conditions. Subject to Article 7.D below, TerreStar shall pay each
undisputed invoiced amount within thirty (30) days after TerreStar receives the
invoice and certification; provided, however, that if TerreStar reasonably
concludes that the requirements for the applicable Milestone have not been
fulfilled, then TerreStar shall so notify Contractor in writing, including a
description of TerreStar’s basis for asserting that the Milestone has not been
fulfilled. In such event the applicable payment shall not become due until
thirty (30) days after TerreStar has determined that the requirements for such
Milestone have been fulfilled.

D. No Early Payments. TerreStar shall not be obligated to make any Milestone
payment to Contractor in advance of the payment due date set forth in Exhibit C
if Contractor completes the Milestone in advance of such date.

 

Page 5

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

E. Invoices. All invoices required to be delivered by Contractor hereunder shall
be submitted by facsimile and overnight courier to TerreStar (original and one
(1) copy), including supporting documentation and data at the following address:

 

TerreStar Networks Inc.

Attn.:

  

[***]

  

[***]

  

12010 Sunset Hills Road, Sixth Floor

  

Reston, VA 20190

  

Tel: [***]

  

Fax: [***]

With a copy to:

 

TerreStar Networks Inc.

Attn.:

  

[***]

  

[***]

  

12010 Sunset Hills Road, Sixth Floor

  

Reston, VA 20190

  

Tel: [***]

  

Fax: [***]

or to such other address as TerreStar may specify in writing to Contractor.

F. Set Off. TerreStar may set off any sums due to Contractor under the Contract
against any other sums owed to TerreStar by Contractor under this Contract. To
the extent not otherwise set off, any liquidated damages or other amounts owed
to TerreStar by Contractor shall be due and payable within thirty (30) days
after Contractor’s receipt of TerreStar’s invoice therefor.

G. Disputed Payments. TerreStar may withhold payment of any portion of any
invoiced amount it disputes in good faith. If TerreStar elects to do so,
TerreStar will notify Contractor of such dispute prior to the original payment
due date, with such notice specifying the reasons for the dispute. Failure of
TerreStar to withhold payment or to make any such notification shall not be
deemed a waiver of TerreStar’s right to dispute any invoiced amount at any time
subsequent to the applicable due date.

H. Late Payments. In the event either Party fails to pay an undisputed amount
within thirty (30) days after the applicable due date specified in Exhibit C (or
after any other applicable due date), the other Party shall be entitled to
interest at the rate of LIBOR (90 day rate) + 300 basis points per annum (the
“Late Payment Interest Rate”) on the unpaid balance of the undisputed payment
from and after the due date until such amount is paid.

 

Article 8.

Contractor Deliverables, Title and Assumption of Risk

A. Title. Title to all Deliverable Items shall pass to TerreStar upon
Provisional Acceptance. Contractor warrants to TerreStar that it has and will
deliver good title to all Deliverable Items, free from any claim, lien, pledge,
mortgage, security interest, or other encumbrances, including, but not by way of
limitation, those arising out of the performance of the Work.

 

Page 6

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

B. Risk of Loss. With respect to each such Deliverable Item, Contractor shall
bear the risk of loss or damage up to and including the date of Provisional
Acceptance. After Provisional Acceptance, TerreStar shall bear the risk of loss
or damage, save for any loss or damage caused by Contractor or any of its
Subcontractors.

C. Intellectual Property Rights Exception. Notwithstanding the passing of title
of documents and reports, the Parties’ rights to use the information contained
therein shall be subject to Article 13.

 

Article 9.

Warranty and Support

A. Mutual Warranties of Organization; Good Standing, Qualification and
Authorization. Each Party represents and warrants that:

(1) it is a validly existing corporation in good standing under the laws of the
jurisdiction in which it was incorporated;

(2) it is duly qualified and in good standing to do business in all
jurisdictions in which the business conducted (or to be conducted) by it makes
such qualification necessary, except for those jurisdictions where the failure
to be so duly qualified will not have a material adverse effect on its business
or the performance of its obligations under the Contract;

(3) it has full corporate power and authority to enter into the Contract and to
perform its obligations hereunder;

(4) the Contract has been duly and validly executed and delivered by such Party
and constitutes a valid and legally binding obligation of such Party; and

(5) the execution and performance of the Contract does not and will not violate
any other contract, obligation or instrument to which it is a party, or which is
binding upon it, including without limitation terms relating to covenants not to
compete, Intellectual Property ownership provisions, and confidentiality
obligations.

B. Contractor Warranties. Notwithstanding any prior inspection or acceptance by
TerreStar, Contractor warrants that:

(1) All Deliverable Items, including without limitation deliverable equipment
and software, shall be new, and not refurbished or remanufactured, when first
delivered to TerreStar and, without limiting Article 9.J, a shall be free from
any defects in materials, workmanship and design through the Warranty Period and
shall conform to the Specifications set forth in this Contract and Exhibit B
hereto;

(2) All Services shall be performed in a skillful and workmanlike manner
consistent with the best practices of the industry and in compliance with
Exhibits A and B and any applicable Specifications; and

(3) The Work shall conform to the requirements specified in this Contract,
including the Exhibits hereto.

C. Non-Conformance or Defect. In the event of defective or non-conforming Work,
whether equipment, Services, software, reports or otherwise, TerreStar shall
have the remedies set forth below. TerreStar shall notify Contractor in writing
during the Warranty Period (as defined in Article 9.D), that

 

Page 7

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

the Work is non-conforming. The notice shall identify those particulars in which
the Work fails to conform.

(1) Non-Conformance or Defect. Any non-conformance or defect discovered in a
Deliverable Item notified to Contractor during the Warranty Period shall be
remedied by Contractor at Contractor’s expense by repair or replacement of the
defective component (at Contractor’s election). For any such Deliverable Item,
Contractor shall determine if correction, repair or replacement is required to
be performed at Contractor’s plant. If required, TerreStar shall ship to
Contractor’s designated facility any such Deliverable Item in accordance with
Article 9.C(2). If returning a component for repair is not commercially
practical, Contractor shall repair the defective component on site, at
Contractor’s expense, including travel expenses. If Contractor is required to
repair a particular component or subassembly of any Deliverable Item more than
three (3) times in any rolling twelve (12)-month period, Contractor shall
replace such defective component or subassembly in its entirety at no additional
charge. Contractor shall promptly re-perform any non-conforming Services brought
to Contractor’s attention during the Warranty Period at Contractor’s expense. If
Contractor does not correct or replace a defective Deliverable Item or
re-perform non-conforming Services, in either case, within ten (10) days after
notification from TerreStar (which shall be extended to a thirty (30) day cure
period if such repair or replacement is not feasible within the ten (10) day
period, provided that Vendor makes substantial progress in remedying the defect
within the ten (10) day period), or if Contractor fails to do so effectively,
TerreStar may have the correction or replacement or re-performance undertaken by
a third party, in which case Contractor shall reimburse TerreStar for all direct
reprocurement costs reasonably and actually incurred by TerreStar.

(2) Return Shipping. Contractor shall be responsible for the cost of shipment
(including transportation, transit insurance, taxes and duties) of any such
Deliverable Item to Contractor’s facility, and the cost of packing and return
shipment (including transportation and transit insurance) of any such
Deliverable Item, once repaired or replaced, to TerreStar at the location
designated by TerreStar. Risk of loss for such Deliverable Item shall transfer
to Contractor upon delivery by TerreStar of such Deliverable Item to the
shipping carrier, and risk of loss shall transfer back to TerreStar for any such
Deliverable Item once properly re-installed on-site at the applicable S-BSS
location.

(3) TerreStar’s Election. TerreStar may elect not to have the defective or
non-conforming Work corrected, re-performed or replaced, in which case the
Parties shall in good faith negotiate an equitable reduction in the price and,
to the extent TerreStar has already made payments in excess of the reduced
price, Contractor shall promptly refund that amount.

D. Warranty Period. With respect to each Deliverable Item or Service , these
warranty and support obligations shall run for a period of one (1) year from the
completion of Technical Verification Review for Release 2 (the “Warranty
Period”). Notwithstanding the preceding, as part of the Services included in the
Purchase Price, Contractor shall remedy any problems or defects in Release 1
that arise between Provisional Acceptance and Final Acceptance.

E. Title and Risk of Loss of Replacements. Any corrections or replacements made
pursuant to this Article 9 shall be subject to Article 8.A. With respect to any
Deliverable Item that is corrected or replaced, the Warranty Period specified in
this Article shall be suspended from the date of notification of the defect by
TerreStar and shall recommence upon the date of satisfactory completion and
delivery of the correction or replacement for the unexpired portion of the
Warranty Period (as extended by an amount equal to the duration of the
suspension). Where such correction or replacement renders the Deliverable Item
or any part thereof non-functional, the Warranty Period shall be similarly
extended for the Deliverable Item or any part thereof.

 

Page 8

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

F. Spare Parts. Contractor shall provide TerreStar with a plan for obtaining and
maintaining spare parts, including a list of all mission-critical replacement
level parts. Such plan shall take into account both the delivery times for
limited source and long-lead items. Such plan shall be subject to TerreStar’s
review and approval. During the Warranty Period, Contractor shall maintain and
replenish a spare parts inventory in accordance with such plan at Contractor’s
expense. At the end of the Warranty Period, the spare parts inventory shall be
fully-replenished by Contractor at its expense. After the Warranty Period, and
for a period of seven (7) years from Final Acceptance, at TerreStar’s request,
Contractor shall sell additional spare parts (those not included in the
then-current replenished spare parts inventory) to TerreStar and/or its service
providers on commercially reasonable terms and prices. Any other item, component
or part supplied as a spare part by Contractor shall be warranted in accordance
with this Article for a period of one (1) year from the later of (i) the date of
delivery to TerreStar or (ii) the end of the Warranty Period. If required,
Contractor shall assist TerreStar to transition responsibility for sourcing
spare parts for the S-BSS after the end of such seven (7)-year period.

G. Software Warranty. In addition to the general warranty obligations set forth
above, throughout the Warranty Period, Contractor shall correct all software
errors and bugs, and provide any patches and updates to bring the software in
conformance with Exhibit A and any applicable Specifications (collectively,
“Software Corrections”), and Contractor shall make all upgrades, enhancements
and releases of the software (collectively, “Software Updates”) available to
TerreStar at no additional charge during the Warranty Period, and thereafter at
a commercially reasonable price. Such Software Corrections and Software Updates
shall be tested to TerreStar’s satisfaction prior to release.

H. No Virus. Contractor warrants that no code, device or routine (including,
without limitation, time bombs, back doors or drop dead devices) that would have
the effect of disabling or otherwise shutting down all or any portion of any
software comprising any portion of any Deliverable Item (“Viruses”) is coded or
introduced into any Deliverable Item any time prior to Final Acceptance (unless
TerreStar expressly authorizes the inclusion of a disabling code). If a Virus is
present in any portion of any Deliverable Item prior to or during the Warranty
period and it is determined that the introduction of the Virus was attributable
to Contractor, Contractor shall assist TerreStar in removing or reducing the
effects of the Virus, and assist TerreStar with mitigating and restoring any
such losses of operational efficiency or data that arise as a result of the
Virus, all at Contractor’s expense. In no event shall Contractor invoke any
Virus or disabling code at any time, including upon expiration or termination of
the Contract (in whole or in part) for any reason, without TerreStar’s prior
written consent.

I. Deliverable Data and Documentation. Contractor warrants that each item of
data and documentation delivered under the Contract shall be complete, correct
and up to date, and shall otherwise conform to the requirements of this
Contract. Contractor shall provide a correction to any data and documentation
when Contractor is notified or otherwise becomes aware of any such defect.

J. Latent Defects. Contractor further warrants the Deliverable Items against
Latent Defects for a period of four (4) years after the applicable Warranty
Period.

K. Title. Contractor represents and warrants it shall provide good and salable
in-commerce title to all Deliverable Items, free and clear of any liens,
security interest, claims or any other encumbrances of any kind, at the time
title passes to TerreStar pursuant to Article 8 hereof.

L. Intellectual Property. Contractor represents and warrants that as of EDC,
Contractor is not aware of any claim that the Work or any Intellectual Property
owned or supplied by Contractor utilized or incorporated in any Deliverable Item
or the manufacture of any Deliverable Item infringes any Intellectual Property
Right of any third party. This warranty shall continue for the operating life of
the S-

 

Page 9

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

BSS. TerreStar shall not be required to pay any license fees or royalties apart
from those included in the Purchase Price for use of any Intellectual Property
utilized or incorporated in any Deliverable Item or the manufacture of any
Deliverable Item.

M. Expeditious Remediation. Contractor shall perform its obligation under this
Article in an expeditious manner so as to minimize any interruption or risk of
interruption to the functioning of the TerreStar Network, and Contractor shall
take all such actions as are required to restore functionality to the S-BSS so
that it complies with the Specifications set forth in this Contract and
Exhibit B hereto.

N. Pass-Through Warranties. Without limiting Contractor’s warranty obligations,
to the extent that Contractor has been given the right within its agreements,
Contractor shall pass through to TerreStar the benefits of any warranties to
which Contractor is entitled to by virtue of Contractor’s purchase of S-BSS
equipment, software, supplies or services from the manufacturers,
subcontractors, suppliers, lessors or licensors of such items.

O. Limitation. EXCEPT WITH RESPECT TO ARTICLES 9.K AND 9.L, THE RIGHTS AND
REMEDIES OF TERRESTAR PROVIDED IN THIS ARTICLE 9 SHALL BE THE SOLE AND EXCLUSIVE
REMEDY, EXPRESS OR IMPLIED, WHETHER PURSUANT TO THIS CONTRACT OR OTHERWISE, WITH
RESPECT TO THIS ARTICLE 9.

P. Disclaimer. EXCEPT AS SPECIFICALLY SET FORTH IN THIS CONTRACT, CONTRACTOR
NEITHER MAKES NOR ASSUMES ANY LIABILITY UNDER ANY WARRANTIES (WHETHER EXPRESS,
IMPLIED, OR STATUTORY) ON OR WITH RESPECT TO CONTRACTOR DELIVERABLE ITEMS AND
SERVICES TO BE PROVIDED UNDER THIS CONTRACT, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED CONDITIONS OR WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT, OR
FITNESS FOR A PARTICULAR PURPOSE. The limited warranties set forth in this
Article 9 will not apply with respect to (i) equipment that has been subject to
unauthorized alteration, modification, or repair; (ii) defects or failures
resulting from improper handling, storage, operation, interconnection, or
installation; (iii) failure to continually provide a suitable installation and
operational environment; or (iv) any other cause beyond the range of normal
usage for the equipment (except, in all of the foregoing cases, when caused by
Contractor, Contractor subcontractors or Contractor agents).

Q. Quality Assurance. Within three (3) months after EDC, the Parties shall
develop and agree upon a written quality assurance program and procedure that
will apply to this Contract (“the Quality Assurance Program”). Contractor shall
maintain compliance with the ISO 9001 series approach to quality in the
performance of all of its obligations under the Contract. If Contractor fails to
either implement or follow the Quality Assurance Program, TerreStar may, in its
discretion, suspend Contractor’s production and other activities until the date
when the Quality Assurance Program is properly implemented and followed.
Contractor’s work stoppage pursuant to this Article 9.Q shall not relieve
Contractor of its obligation to comply with the Milestone Schedule and other
scheduling requirements in this Contract.

R. Post-Warranty Support. Contractor shall use commercially reasonable efforts
to ensure that post-warranty hardware and software support may be procured from
Contractor for the S-BSS, on commercially reasonable terms and pricing, for a
period of seven (7) years from Final Acceptance.

S. Source Code. Contractor shall place the source code of any software licensed
to TerreStar or used in the operations and maintenance of the S-BSS in escrow
for release to TerreStar or its designee upon the occurrence of certain agreed
upon events, including the failure of Contractor to maintain and support the
software as set forth in the Contract, discontinuance of maintenance and support
for the

 

Page 10

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

software or the insolvency or bankruptcy of Contractor or termination of this
Contract by TerreStar for Contractor default in accordance with Section 19.A.
TerreStar shall be responsible for its allocable share of all fees charged by
the escrow agent in setting up and maintaining the escrow account.

 

Article 10.

Personnel and Key Personnel

A. Personnel Qualifications. Contractor shall ensure that its personnel
(including Subcontractor personnel) are fully qualified and have in place all
the research, development, manufacturing, technological and management skills
necessary to perform the Work. If TerreStar, in good faith determines that the
continued assignment of any Contractor personnel is not in TerreStar’s best
interest, then TerreStar shall provide Contractor written notice to that effect
requesting that such personnel be replaced. Promptly after receipt of such
request, Contractor shall investigate the matters stated in the request and
discuss its findings with TerreStar. If TerreStar still requests replacement of
the personnel, Contractor shall so replace such personnel with an individual
satisfactory to TerreStar.

B. Minimizing Turn-Over Rate. Contractor shall use best reasonable efforts to
retain the same personnel on TerreStar’s program for the duration of
Contractor’s performance of this Contract. The Parties both agree that it is in
their best interests to maintain a low turnover rate of Contractor personnel. If
TerreStar determines that Contractor personnel turnover rate is excessive,
TerreStar shall notify Contractor, and the Parties shall meet to discuss the
general reasons for the turnover rate, and if applicable, the Parties shall
mutually agree on a program to reduce the turnover rate to an acceptable level.
In no event, however, shall such turnover rate affect Contractor’s obligations
to perform under the Contract.

C. Key Personnel. Key personnel (“Key Personnel”) shall be the personnel filling
the following or equivalent positions:

 

 

(1)

Contractor Program Manager; [***]

 

 

(2)

Engineering Manager; [***]

D. Assignment of Key Personnel.

(1) Qualifications. Contractor will assign individuals from within Contractor’s
organization to the Key Personnel positions to carry out the Work. Key Personnel
will be familiar with programs similar to TerreStar’s program.

(2) Review and Approval. Prior to their assignment, Contractor shall submit a
list of dedicated Key Personnel and their respective assignments within the
TerreStar program, along with a resume of such key personnel and any other
information reasonably requested by TerreStar necessary for evaluating the
qualifications of such Key Personnel. If TerreStar in good faith objects to the
qualifications of the proposed individual within fifteen (15) Business Days
after being notified thereof, then Contractor agrees to discuss such objections
with TerreStar and attempt to resolve such concerns on a mutually agreeable
basis or, if unable to resolve the matter, Contractor shall select another
candidate acceptable to TerreStar. Contractor shall not assign any individual
rejected by TerreStar to the TerreStar program.

Should the individuals filling the positions of Key Personnel leave such
positions for whatever reason, Contractor shall follow the procedures set forth
in this Article 10 to select replacement personnel and shall provide TerreStar
with a proposed transition plan for such replacement.

 

Page 11

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

(3) Commitment to Program. Key Personnel shall not be removed from the TerreStar
program without TerreStar’s prior written consent (except in the event such
person is no longer employed by Contractor). Contractor shall, to the extent
possible, notify TerreStar of its intent to replace any Key Personnel, and shall
provide TerreStar with its proposed replacement Key Personnel and a proposed
transition plan, both subject to TerreStar’s approval.

E. Program Managers. Each Party shall appoint an executive to act as program
manager having the primary responsibility for performance of its company’s
obligations hereunder and for managing the relationship between the Parties (the
“Contractor Program Manager” or the “TerreStar Program Manager”, as the case may
be). Each Party also shall identify a primary contact who shall serve as the
point of contact for all day-to-day and operational issues.

 

Article 11.

Major Subcontracts

A. Selection of Major Subcontractors. Selection and engagement of any Major
Subcontractor, whether as an initial selection or as a replacement selection,
shall be subject to TerreStar’s prior written approval, not to be unreasonably
withheld. Contractor shall provide TerreStar with a copy of the full text of any
agreement of any Major Subcontract (including technical content but excluding
price and payment schedule) promptly upon execution thereof. Contractor shall be
fully responsible for the acts and omissions of any Subcontractor hereunder.

TerreStar’s approval of any Major Subcontractor or subcontractor shall not
relieve Contractor from any obligations or responsibilities under this Contract.

B. Step-In Payment Rights. Contractor shall notify TerreStar within five
(5) Business Days of it becoming aware of the occurrence of an event that with
or without the passage of time or the giving of notice, or both, would give rise
to a right of termination or a right to receive damages or a payment of
penalties under any of Contractor’s Major Subcontracts that Contractor is not
then disputing, in good faith, with such Major Subcontractor (a “Subcontractor
Default”). TerreStar shall have the right (but not the obligation) to cure any
such Subcontractor Default, including by making any payment due thereunder. The
Purchase Price shall be reduced by the amount of the cost to cure such
Subcontractor Default paid by TerreStar pursuant to the preceding sentence. Such
reduction in the Purchase Price shall be applied against and used to reduce the
next payment due to Contractor under the Milestone Schedule (which shall be
adjusted accordingly). No action on the part of TerreStar under this Article
shall relieve Contractor from any obligations or responsibilities under this
Contract or the Major Subcontract.

C. No Privity of Contract. Nothing in this Contract shall be construed as
creating any contractual relationship between TerreStar and any Major
Subcontractor or subcontractor. Contractor is fully responsible to TerreStar for
the acts or omissions of Major Subcontractors and subcontractors and all persons
used by Contractor or a Major Subcontractor or subcontractor in connection with
performance of the Work. Any failure by a Major Subcontractor or subcontractor
to meet its obligations to Contractor shall not constitute a Force Majeure
Event, except as provided in Article 19, and shall not relieve Contractor from
meeting any of its obligations under this Contract.

 

Article 12.

Access to Works in Process

A. General. Subject to Article 22, Contractor shall afford TerreStar with full
and complete access, during normal working hours and subject to TerreStar
providing Contractor with reasonable advance notice, to the Work and all
work-in-process (including any associated raw materials, works-in-process and
partially finished goods) (collectively, “Works-in-Process”) to be provided to
TerreStar under this

 

Page 12

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Contract. In the event Contractor becomes aware that the access to the Work and
Works-in-Process provided under this Contract is otherwise, Contractor shall
promptly remedy that situation.

B. Works-in-Process at Contractor’s Facility. Subject to Article 22 and
compliance with Contractor’s normal and customary safety and security policies
and procedures (as enforced by Contractor with respect to its own employees) of
which TerreStar has received prior written notice (including a copy of such
policies and procedures), TerreStar personnel shall be allowed access to all
Work and Works-in-Process being performed at Contractor’s facility for the
purpose of observing the progress of such Work at all times. Subject to Article
22, TerreStar shall be provided with a reasonable number (not to exceed ten
(10)) non-escort permanent badges and with a reasonable number (not to exceed
ten (10)) escort badges to work areas where the Work is being performed.

C. Works-in-Process at Subcontractors’ Facilities. In the case of Contractor’s
Major Subcontracts, Contractor shall require that each such Major Subcontract
contain a provision substantially similar to this Article 12 with respect to
TerreStar’s access to the applicable Major Subcontractor’s facilities and
performance of the Work, including the provision to TerreStar of two
(2) non-escort permanent badges and two (2) escort badges to work areas where
the Work is being performed.

D. On-Site Facilities for TerreStar’s Personnel. For the purpose of monitoring
the progress of the Work being performed by Contractor hereunder, Contractor
shall provide office facilities at or proximate to Contractor’s plant for up to
two (2) resident TerreStar personnel through the date of Final Acceptance of the
S-BSS. The office facilities to be provided shall include a reasonable amount of
office space, office furniture, local telephone service, reasonable
long-distance telephone usage, internet access (at the same speed and quality
available to Contractor personnel), electronic access to Contractor’s exchange
network specific to this Contract, access to copy machines, facsimile machines,
meeting rooms, car parking facilities and to the extent available,
videoconference rooms, to enable TerreStar personnel to monitor the progress of
Work under this Contract. In the case of Contractor’s Subcontracts, Contractor
shall use commercially reasonable efforts to ensure that reasonable office
facilities, consistent with the Specifications described above, for up to two
(2) TerreStar personnel are provided through the completion of the Subcontract.

E. Interference with Operations. TerreStar shall exercise its rights under this
Article 12 in a manner that does not unreasonably interfere with Contractor’s or
its Subcontractors’ normal business operations or Contractor’s performance of
its obligations under this Contract or any agreement between Contractor and its
Subcontractors.

F. Financing Entities. Subject to the provisions of Article 22, each Financing
Entity shall have escorted access to the Work in the same manner and to the same
extent as TerreStar personnel under Article 12.B and Article 12.C.

G. Access to Work Product. TerreStar may at any time request, and Contractor
shall promptly provide, complete and accurate copies of any work product created
or performed by Contractor or its Subcontractors under this Contract including,
but not limited to reports, designs, drawings, test, results, bills of material,
data software and source code, in accordance with Article 9-S (excluding source
code that is Contractor Background IP or that is included in third party
commercial-off-the-shelf software, and any other information relating to
commercial-off-the-shelf items that is not reasonably available to Contractor).

 

Page 13

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Article 13.

Intellectual Property Rights

A. Definitions. For the purposes of this Article 13, the following terms shall
have the following definitions:

(1) “Contractor Background IP” means (i) all IP owned or controlled or licensed
by Contractor as of EDC, and incorporated in or necessary for the use (as
expressly provided for herein) of any Deliverable Item, and (ii) all IP
conceived or developed by Contractor after EDC other than in connection with
this Contract, and incorporated in or necessary for the use (as expressly
provided for herein) of any Deliverable Item.

(2) “Foreground IP” shall mean all IP developed by or on behalf of Contractor or
TerreStar as a result of or arising from Contractor’s or TerreStar’s (as
applicable) performance under this Contract, which is incorporated in or
necessary for the use of any Deliverable Item.

(3) “Intellectual Property” or “IP” means all ideas, information, concepts,
discoveries, inventions, methods or processes, Specifications, technology,
software and other works of authorship, improvements and know-how (whether or
not patentable and whether or not reduced to practice), and all associated
rights in and to any patents, patent applications (including any reissues,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof), copyrights and trade secrets, and all rights in and to any proprietary
or confidential information.

(4) “TerreStar Background IP” means (i) all IP owned or controlled by TerreStar
as of EDC, and (ii) all IP conceived or developed by TerreStar after EDC other
than in connection with this Contract.

B. Ownership of IP and IP Rights.

(1) Background Intellectual Property.

(a) Contractor Background IP – Subject to the licenses granted in Article
13.C(1) as between Contractor and TerreStar, all Contractor Background IP shall
be the sole and exclusive property of Contractor.

(b) TerreStar Background IP – Subject to the licenses granted in Article
13.C(2), as between Contractor and TerreStar, all TerreStar Background IP shall
be the sole and exclusive property of TerreStar.

(2) Foreground Intellectual Property.

(a) Contractor Foreground IP – Subject to the licenses granted in Article
13.C(1), all Foreground IP of Contractor (and any of its Subcontractors) shall
be the sole and exclusive property of Contractor.

(b) TerreStar Foreground IP – Subject to the licenses granted in Article
13.C(2), as between Contractor and TerreStar, all Foreground IP of TerreStar
shall be the sole and exclusive property of TerreStar.

C. License Rights.

(1) Grant by Contractor. Subject to the terms and conditions stated herein,
Contractor grants to TerreStar a fully paid-up, irrevocable, perpetual,
transferable, worldwide, nonexclusive right and license to use and have used,
reproduce, and modify for the sole and exclusive purpose of testing, using,

 

Page 14

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

operating, and/or maintaining any Deliverable Item (including any associated
technical data (“Deliverable Data”), all Contractor Background IP and Contractor
Foreground IP. TerreStar may sublicense such rights to third party contractors
engaged by TerreStar in connection with the operation and maintenance of the
TerreStar Network.

(2) Grant by TerreStar. Subject to the terms and conditions stated herein,
TerreStar grants to Contractor a fully paid-up, worldwide, non-exclusive right
and license to use and have used for the sole and exclusive purpose of
performing under this Contract, the relevant TerreStar Background IP and
TerreStar Foreground IP.

(3) Subcontracts. Contractor shall, unless otherwise authorized or directed in
writing by TerreStar, include in each Subcontract or supplier agreement used by
Contractor in connection with the provision of any Work a clause pursuant to
which each such Subcontractor or supplier will grant to TerreStar (through
Contractor) license rights in Intellectual Property incorporated in Deliverable
Items hereunder to the same extent as the license rights granted by Contractor
to TerreStar in this Article 13.

D. No Limitation on Deliverable Items. This Article 13 shall not be construed as
limiting any right of TerreStar otherwise contained herein or at law (or any
obligation of Contractor to grant TerreStar the right) with no payment of
additional compensation to use, have used, deliver, lease, transfer, assign,
sublicense or sell any Deliverable Items of hardware or software or any part
thereof.

E. Access to Work Product. TerreStar may at any time request, and Contractor
shall promptly provide, complete and accurate copies of any and all work product
created or performed by Contractor or its Subcontractors under this Contract
including, but not limited to reports, designs, drawings, tests, results, bills
of material, data, software and source code (including, in each such case,
source code that is included in any third party software delivered as part of
the Work).

 

Article 14.

Intellectual Property Rights Indemnity

A. Indemnification. Contractor, at its own expense, shall defend, or at its
option settle, any claim, action or other proceeding brought against TerreStar
and its Affiliates and their respective directors, officers, employees,
shareholders, and agents, based on allegations that any of the Deliverable
Items, provided by Contractor hereunder infringes any patent, copyright, trade
secret or other intellectual property right of a third party (“IP Claim”), and
shall indemnify and hold TerreStar harmless against all losses, damages,
liabilities, expenses and costs (including reasonable attorneys’ fees) incurred
by and/or awarded against TerreStar as a result of any such IP Claim. The
conditions to indemnification specified in Article 15.C shall apply as well to
IP Claims subject to indemnification as described in this paragraph.

B. Exception. Contractor shall have no liability under this Article 14 for an IP
Claim to the extent arising solely from: (i) use of any item provided by
Contractor hereunder in combination with other items not provided, recommended,
or approved by Contractor, or its suppliers or Subcontractors or otherwise not
used in the ordinary course with the accused Deliverable Item; or (ii) TerreStar
modification of any Deliverable Item provided by Contractor hereunder in a
manner not intended or reasonably foreseeable by Contractor, except where such
modification was made by or on behalf of TerreStar due to Contractor’s failure
to perform a contractual obligation; or (iii) TerreStar’s failure to employ
modifications to a Deliverable Item made available by Contractor provided that
after such modifications, the Deliverable Item would comply with the applicable
specifications or other requirements under this Contract; or (iv) Contractor’s
compliance with TerreStar’s designs or specifications (where such designs or
specifications form the basis for the IP Claim, and not Contractor’s chosen
implementation), or

 

Page 15

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Contractor’s incorporation of technology supplied or dictated by TerreStar
(where such technology forms the basis for the IP Claim).

C. Additional Measures. If the use of any Deliverable Item or Service is
enjoined based on any infringement action, in addition to indemnifying
TerreStar, Contractor shall, promptly at its own expense (i) resolve the matter
so that the injunction or prohibition no longer pertains; (ii) procure for
TerreStar the right to use the infringing item; and/or (iii) modify the
infringing item so that it becomes non-infringing while remaining in compliance
with the Specifications set forth in this Contract and Exhibit B hereto. If
Contractor is unable to accomplish (i), (ii) or (iii) as stated above,
Contractor shall meet with TerreStar, at TerreStar’s request, to address the
matter and reach an equitable solution reasonably acceptable to TerreStar. If
such discussions are not satisfactory to TerreStar, TerreStar shall have the
right to terminate this Contract in whole or in part, return such Deliverable
Item(s) to Contractor, and receive a refund which shall equal TerreStar’s
reasonable costs and expenses to replace the affected Deliverable Item or
Services.

D. Sole Remedies. TerreStar’s remedies under Article 14.A, B and C are in lieu
of any other remedies, whether or not based on indemnity or warranty, express or
implied, with respect to any IP Claim.

 

Article 15.

Loss and Damage, Indemnity

A. Contractor’s Indemnity. Contractor shall indemnify, defend and hold harmless
TerreStar and its Affiliates, and their employees, officers, directors, agents
and representatives from and against all claims, liability, loss, damages,
penalties, fines, costs and expense (including reasonable attorneys’ fees)
(collectively, “Losses”) based on (i) claims or allegations of injury to persons
or real or tangible personal property damage to the extent caused by or
resulting from a negligent act or omission or willful misconduct of Contractor
or its employees, Subcontractors, agents or representatives; (ii) claims or
allegations of Contractor’s failure to comply with applicable laws; and
(iii) failure to obtain or maintain any U.S. or foreign authorization, permits
and licenses that are required by any governmental entity or authority in order
for Contractor to perform its obligations under this Contract.

B. TerreStar’s Indemnity. TerreStar shall indemnify, defend and hold harmless
Contractor, its employees, officers, directors, agents and representatives from
and against all Losses based on claims or allegations of injury to persons or
property damage to the extent caused by or resulting from a negligent act or
omission or willful misconduct of TerreStar or its employees, subcontractors,
agents or representatives.

C. Conditions to Indemnification. The right to any indemnity set forth in this
Contract shall be subject to the following conditions:

(1) Notice. The Party seeking indemnification (the “Indemnified Party”) shall
promptly advise the other Party (the “Indemnifying Party”) in writing of the
filing of any suit or of any written or oral claim for which it seeks
indemnification upon receipt thereof and shall provide the Indemnifying Party,
at its written request, with copies of all documentation relevant to such suit
or claim. Failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations under this Contract except to the extent
it can demonstrate that it was prejudiced by such failure. Within thirty
(30) days following receipt of written notice from the Indemnified Party, but no
later than a reasonable time before the date on which any response to a
complaint or summons is due, the Indemnifying Party shall notify the Indemnified
Party in writing if the Indemnifying Party elects to assume control of the
defense or settlement of that claim (a “Notice of Election”).

 

Page 16

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

(2) Control of Action. If the Indemnifying Party delivers a Notice of Election
relating to any claim within the required notice period, so long as it is
actively defending such claim, the Indemnifying Party shall be entitled to have
sole control over the defense and settlement of such claim; provided that
(i) the Indemnified Party shall be entitled to participate in the defense of
such claim and to employ counsel at its own expense to assist in the handling of
such claim; (ii) where the Indemnified Party is so represented, the Indemnifying
Party shall keep counsel of the Indemnified Party informed of each step in the
handling of any such claim; (iii) the Indemnified Party shall provide, at the
Indemnifying Party’s request and expense, such assistance and information as is
available to the Indemnified Party for the defense and settlement of such claim;
and (iv) the Indemnifying Party shall obtain the Indemnified Party’s approval,
which shall not be unreasonably withheld, delayed or denied, before entering
into any non-monetary settlement of such claim or ceasing to defend against such
claim.

(3) Right of Indemnified Party to Defend/Settle. If the Indemnifying Party does
not deliver a Notice of Election relating to any claim within the required
notice period or fails actively to defend such claim, the Indemnified Party
shall have the right to defend and/or settle the claim in such manner as it may
deem appropriate, at the cost and expense of the Indemnifying Party. Provided
that the Indemnified Party acts in good faith, it may settle such claim on any
terms it considers appropriate under the circumstances without in any way
affecting its right to be indemnified hereunder. The Indemnifying Party shall
promptly reimburse the Indemnified Party for all such costs and expenses.

D. Waiver of Subrogation. Each Party shall use commercially reasonable efforts
to obtain a waiver of subrogation and release of any right of recovery against
the other Party and its Affiliates, Contractors and Subcontractors at any tier
(including suppliers of any kind) and their respective directors, officers,
employees, shareholders and agents, that are involved in the performance of this
Contract from any insurer providing coverage for the risks such Party has agreed
to indemnify against under this Article 15.

 

Article 16.

TerreStar-Furnished Property and Facilities

A. All equipment or other property that is required to be furnished to
Contractor by TerreStar pursuant to Exhibits A and B shall be in accordance with
the terms and conditions therein. Failure or delay of TerreStar to provide such
equipment and/or property shall not constitute a breach of this Contract, but
shall only excuse Contractor from the performance of its obligations under this
Contract to the extent affected thereby.

B. The parties shall develop and mutually agree in good faith upon a “Facility
Requirements Document” specifying the environmental and related conditions that
will be provided with respect to any facilities provided by TerreStar or any of
its other contractors pursuant hereto, whether for installation of the items to
be delivered by Contractor under this Contract or for any other purpose.
TerreStar shall exercise all reasonable care to ensure that the Deliverable
Items to be located in any facility meet the requirements set forth in such
“Facility Requirements Document.”

C. The late delivery of TerreStar furnished items (including the satellite) or
services as required under this Article 16 or the Statement of Work, shall be
considered an event beyond the reasonable control of Contractor, and, except for
delays resulting from a Force Majeure Event of less than ninety (90) days, if
such late delivery has a material adverse impact on Contractor’s costs, the
Delivery Schedule or performance requirement, Contractor shall be entitled to an
equitable adjustment in price, schedule, performance requirements and other
terms of this Contract in accordance with Article 25.B(3).

 

Page 17

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Article 17.

Confidential Information

A. Definition of Confidential Information.

(1) Definition. For the purpose of this Contract, “Confidential Information”
means all confidential or proprietary information in whatever form, that is
transmitted, disclosed or otherwise made available by such Party (hereinafter
referred to as the “Disclosing Party”) to the other Party hereto (hereinafter
referred to as the “Receiving Party”) and: (i) is identified as proprietary or
confidential by means of a written legend thereon, or (ii) if disclosed orally,
is identified as proprietary or confidential at the time of initial disclosure
and then summarized in a written document, with the Confidential Information
specifically identified, that is supplied to the Receiving Party within ten
(10) days of initial disclosure. In the case of either Party, Confidential
Information also shall include, whether or not designated “Confidential
Information,” (a) correspondence under this Contract and (b) all information
concerning either Party (and/or its Affiliates) regarding its operations,
affairs and businesses, its financial affairs, and its relations with its
customers, employees and service providers (including business plans, customer
lists, customer information, account information and consumer markets).

(2) Exceptions. Confidential Information shall not include any information
disclosed by a Party that (i) is already known to the Receiving Party at the
time of its disclosure, as evidenced by written records of the Receiving Party,
without an obligation of confidentiality at the time of disclosure; (ii) is or
becomes publicly known through no wrongful act of the Receiving Party; (iii) is
independently developed by the Receiving Party without use of the Disclosing
Party’s Confidential Information as evidenced by written records of the
Receiving Party; or (iv) is obtained by the Receiving Party from any third party
without restriction and without breach of any confidentiality obligation by such
third party.

B. Terms for Handling and Use of Confidential Information. Subject to Article
13.C, for a period of ten (10) years after receipt of any Confidential
Information, the Receiving Party shall not disclose Confidential Information
that it obtains from the Disclosing Party to any person or entity except its
employees, Affiliates, attorneys, agents and contractors who have a need to
know, who have been informed of and have agreed in writing (or, in the case of
employees or attorneys, are otherwise subject to confidentiality obligations
consistent with the obligations set forth herein) to abide by the Receiving
Party’s obligations under this Article 17. The Receiving Party shall use not
less than the same degree of care to avoid disclosure of such Confidential
Information as it uses for its own Confidential Information of like importance;
but in no event less than a reasonable degree of care. Confidential Information
shall be used by the Receiving Party only for the purpose of performing its
obligations and exercising the rights under this Contract, or as the Disclosing
Party otherwise authorizes in writing.

C. Legally Required Disclosures. Notwithstanding the foregoing, in the event
that the Receiving Party becomes legally compelled (including disclosures
necessary or in good faith determined to be reasonably necessary under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended), to disclose Confidential Information of the Disclosing Party,
including this Contract or other supporting document(s), the Receiving Party
shall, to the extent practicable under the circumstances, provide the Disclosing
Party with written notice thereof so that the Disclosing Party may seek a
protective order or other appropriate remedy, or to allow the Disclosing Party
to request the redaction of such portions of the Confidential Information as are
not required by law to be disclosed. In any such event, the Receiving Party will
disclose only such information as is legally required, and will cooperate with
the Disclosing Party (at the Disclosing Party’s expense) to obtain proprietary
treatment for any Confidential Information being disclosed.

 

Page 18

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

D. Return of Confidential Information. Subject to TerreStar’s rights under
Article 13.C, upon the request of the Disclosing Party, the other Party in
possession of such Confidential Information shall promptly return such
Confidential Information (and any copies, extracts, and summaries thereof) to
the requesting Party, or, with the requesting Party’s written consent, shall
promptly destroy such materials (and any copies, extracts, and summaries
thereof), except for one (1) copy which may be retained for legal archive
purposes, and shall further provide the requesting Party with written
confirmation of same; provided, however, where both Parties have proprietary
rights in the same Confidential Information, a Party shall not be required to
return such information to the other Party.

E. No License. Except as expressly provided in this Contract, nothing in this
Contract shall be construed as granting the Receiving Party whether by
implication, estoppel, or otherwise, any license or any right to use any
Confidential Information received from the Disclosing Party, or use any patent,
trademark, or copyright now or hereafter owned or controlled by the Disclosing
Party.

 

Article 18.

Liquidated Damages

A. Liquidated Damages. In the event that the Key Milestone is not completed
[***], then Contractor shall pay liquidated damages, which are not intended to
be, and shall not be construed as, a penalty, [***]. Contractor shall pay
TerreStar:

[***].

The total accumulated liquidated damages payable by Contractor under this
Contract for delays in meeting the Key Milestone Date shall not exceed [***], as
adjusted by any price impact resulting from changes to the Purchase Price (for
these purposes total Purchase Price will not include the value of any options
exercised under this Contract as listed in Exhibit D).

B. Exclusions. Notwithstanding the above provisions, liquidated damages shall
not be applicable: (1) for delayed completion of the Key Milestone when such
delayed completion is excused by a Force Majeure Event as such is defined in
Article 20, or (2) if such delayed completion is caused by the failure of
TerreStar, its agent(s) or its subcontractor(s) (other than Contractor) to act
or perform as required under this Contract. Any liquidated damages owed to
TerreStar by Contractor shall be due and payable within thirty (30) days after
Contractor’s receipt of TerreStar’s invoice for the same.

C. Right to Terminate. The liquidated damages set forth in this Article 18 shall
be TerreStar’s sole remedy and compensation for Contractor delays with respect
to the Work. Notwithstanding the previous sentence and use of the term
“liquidated damages” in Article 18.A, nothing in Article 18.A shall be construed
to limit TerreStar’s right to terminate this Contract for default pursuant to
Article 19 and to recover all applicable damages incurred by TerreStar as a
result of any delay on the part of Contractor to achieve the Key Milestone,
assuming the applicable cure period specified in Article 19 has lapsed.

 

Page 19

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Article 19.

Termination for Default, Excessive Force Majeure

A. TerreStar Right of Termination.

(1) Termination for Default. TerreStar may terminate this Contract for
Contractor’s default if: (i) any Milestone test is not successfully completed
within sixty (60) days after the scheduled Milestone Date; (ii) Contractor
otherwise materially breaches this Contract, subject to a thirty (30) day cure
period; or (iii) Contractor becomes insolvent, makes a general assignment for
the benefit of creditors, suffers or permits the appointment of a receiver for
its business or assets or files a voluntary petition in bankruptcy, or is the
subject of a petition seeking the reorganization, liquidation or similar relief,
where such petition remains undismissed or unstayed for a total of sixty
(60) days.

(2) Excessive Force Majeure. TerreStar may, upon written notice to Contractor,
immediately terminate this Contract, in whole or in part, if and when: (i) a
delay in Contractor’s performance of its obligations hereunder exceeds ninety
(90) days due to one or more Force Majeure Events under Article 20.A, or (ii) it
becomes reasonably certain that the aggregate delay due to Force Majeure Events
under Article 20.A will exceed ninety (90) days; or (iii) Contractor notifies
TerreStar that it is reasonably certain that delay in Contractor’s performance
of its obligations hereunder due to Force Majeure events under Article 20.A will
exceed ninety (90) days. Upon the occurrence of any of these events, if
Contractor fails to provide TerreStar with a recovery plan reasonably acceptable
to TerreStar, TerreStar may provide Contractor written notice of termination.
For the avoidance of doubt, TerreStar may elect not to accept any such recovery
plan in its sole discretion if it is likely to cause more than thirty (30) days
of additional delay beyond the end of such ninety (90)-day period.

(3) Termination for Invalid Default. If, after termination pursuant to this
Article 19, it is finally determined pursuant to Article 24 or written agreement
of TerreStar that Contractor was not in default under Article 19.A(1) or
TerreStar had no right to terminate under Article 19.A(2), the rights and
obligations of the Parties shall be the same as if the termination had occurred
under Article 21.

B. Contractor Right of Termination for Default. Contractor may terminate this
Contract for TerreStar’s default if: (i) TerreStar fails to pay any undisputed
amount when due, subject to a thirty (30) day cure period after receipt of
notice of Contractor’s intent to terminate; or (ii) TerreStar otherwise
materially breaches this Contract, subject to a thirty (30) day cure period.
TerreStar’s issuance of a Stop Work Order shall have the effect of extending the
cure period set forth herein during the term of the Stop Work Order. TerreStar
will not be considered in default with respect to any amount that it is
disputing in good faith, and TerreStar will have thirty (30) Business Days after
the final resolution (by agreement or arbitration) of such Dispute to satisfy
any payment required by such resolution.

C. Termination Remedies.

(1) TerreStar Termination for Default. If TerreStar terminates the Contract for
Contractor’s default, TerreStar may elect (i) to take and/or retain ownership of
any portion of the Deliverable Items supplied up to the date of such
termination, and take over the completion of the terminated Work by contract
with a third party or otherwise in which case Contractor shall be liable to
TerreStar for any reasonable excess costs for such Work; or (ii) terminate this
Contract and pursue its other available remedies, subject to the limitations of
liability set forth in this Contract.

(2) Contractor Termination for Default. If Contractor terminates the Contract
for TerreStar’s default, Contractor shall be paid as if such termination were
for convenience pursuant to Article 21.A, plus any late payment interest based
on the Late Payment Interest Rate. Payment of any

 

Page 20

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

amount by any Financing Entity on behalf of TerreStar shall relieve TerreStar
from its obligation to make such payment in the corresponding amount. Payment of
the total amounts (termination for convenience amounts plus interest on
outstanding invoices) payable by TerreStar pursuant to this Article 19.C shall
constitute a total discharge of TerreStar’s liabilities to Contractor for
termination pursuant to Article 19.B.

D. Termination Assistance. If this Contract is terminated for any reason,
Contractor shall provide up to twelve (12) months of termination assistance to
TerreStar or its designee, at TerreStar’s request and reasonable expense.

E. Disposition of the Work. Upon completion of all payments to Contractor in
accordance with Article 19.C(2), TerreStar may require Contractor to transfer
title and risk of loss to TerreStar to all Deliverable Items and all
Works-in-Process that are in existence as of the date of termination. In lieu of
taking immediate possession of Deliverable Items and Works-in-Process, upon
direction of TerreStar, Contractor shall protect and preserve Deliverable Items
and Works-in-Process at TerreStar’s expense and shall facilitate access to and
possession by TerreStar to such Deliverable Items and Works-in-Process as and
when requested by TerreStar. Alternatively, TerreStar may request Contractor to
make a reasonable, good faith effort to sell such items and to remit any sales
proceeds to TerreStar less a deduction for actual costs of disposition
reasonably incurred by Contractor. Contractor shall be entitled to retain
possession and title to the Deliverable Items and Works-in-Process in its
possession until all payments have been made that are due Contractor under the
Contract as a result of the termination by Contractor for TerreStar’s default.
If TerreStar fails to pay the undisputed amounts due Contractor, after an
additional ninety (90) day cure period, Contractor may use or dispose of
Deliverable Items and Works-in-Process in any manner Contractor may elect. In
such case, the fair market value of any Deliverable Items and Works-in-Process
used or disposed of by Contractor shall be set-off against amounts payable by
TerreStar under Article 19.C(2), with any remaining balance to be paid to
TerreStar.

F. Limitation on Right to Terminate. Except as otherwise specified in this
Contract, neither Party shall have any right to terminate or suspend this
Contract. In the event of a termination for default by either Party, the
terminating Party shall be entitled to seek all other remedies available at law
or in equity.

 

Article 20.

Force Majeure

A. Definition. Neither Party will be liable for default or delay in the
performance of its obligations hereunder, to the extent such default or delay is
caused by a “Force Majeure Event,” which occurs when both of the following
circumstances exist:

(1) The occurrence of any act of war, domestic and/or international terrorism,
civil riots or rebellions, epidemic, quarantines, embargoes and other similar
unusual governmental actions, and extraordinary elements of nature or acts of
God delay performance of a Party’s obligations, and

(2) Such delay could not have been prevented through the non-performing Party’s
reasonable precautions or commercially acceptable processes, or could not have
been reasonably circumvented through the use of substitute services, alternate
sources, work-around plans or other means by which the requirements under the
Contract would be satisfied.

The Parties expressly acknowledge that Force Majeure Events do not include and
cannot be caused by labor strikes, lockouts, or other labor disturbances, or the
non-performance of subcontracts or other third parties relied on or otherwise
engaged by Contractor, except to the extent such subcontractor’s non-performance
is itself the result of a Force Majeure Event.

 

Page 21

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

B. Equitable Adjustments. Upon the occurrence of any Force Majeure Event that
causes a delay in Contractor’s performance of its obligations hereunder, an
equitable adjustment shall be negotiated in the Milestone Schedule and other
portions of this Contract affected by the Force Majeure Event; provided,
however, Contractor acknowledges and agrees, there shall be no adjustment to the
Purchase Price due to any Force Majeure Event.

 

Article 21.

Termination for Convenience

A. Termination for Convenience. TerreStar may terminate the Contract in whole
for its convenience upon thirty (30) days’ written notice. As TerreStar’s sole
liability for termination for convenience, TerreStar shall pay Contractor for
all Milestones successfully completed as of the date of termination, plus all
reasonable costs incurred as a result of such termination (including third party
termination costs) with respect to terminated work, plus [***] of such amount;
provided that Contractor uses reasonable efforts to mitigate any such costs.

B. Termination for [***]. TerreStar may terminate this Contract without
liability, other than payment for any completed Milestones as of the date of
termination, upon thirty (30) days’ written notice if [***]. For purposes of
this Article 21-B, a [***] shall be defined as [***].

C. Disposition of Work. Upon payment by TerreStar to Contractor of the amounts
due under Article 21, TerreStar may, at its election, require Contractor to
transfer title and risk of loss to TerreStar to all or any part of the
Deliverable Items terminated (including any associated Work-in-Process) and
Contractor shall, upon direction of TerreStar, protect and preserve property at
TerreStar’s expense in the possession of Contractor or its Subcontractors in
which TerreStar has an interest and shall facilitate access to and possession by
TerreStar of items comprising all or part of the Work terminated as and when
requested by TerreStar. Alternatively, TerreStar may request Contractor to make
a reasonable, good faith effort to sell such items [***].

 

Article 22.

Compliance with U.S. Laws and Directives

A. General.

(1) Each Party shall, at its expense, perform its respective obligations
hereunder in accordance with all applicable laws, rules, and regulations
applicable to such Party’s business (and, with respect to Contractor, applicable
to the performance of the Work), and the conditions of all applicable
governmental approvals, permits, or licenses.

(2) Without limiting the generality of the foregoing, Contractor will not,
directly or indirectly, take any action that would cause TerreStar to be in
violation of U.S. anti-boycott laws under the U.S. Export Administration Act
(“EAA”) or as in effect pursuant to the International Emergency Economic Powers
Act (“IEEPA”), the U.S. Internal Revenue Code, the Export Administration
Regulations (“EAR”), the Arms Export Control Act (“AECA”) (as implemented by the
International Trade in Arms Regulations (“ITAR”)), or any other regulation
thereunder. Neither Party shall, without

 

Page 22

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

prior written authorization from the Department of Commerce, the Department of
State or other agency of the U.S. Government having jurisdiction, export or
re-export, directly or indirectly, any U.S. source technical data (as defined in
accordance with applicable regulation) acquired from the other Party or any
products utilizing any such data, to any country for which at the time of export
or re-export, an export license or other governmental approval is required by an
applicable statute or regulation.

(3) In its performance of this Contract, Contractor will not, directly or
indirectly, make, offer, or agree to make or offer any loan, gift, donation, or
other payment, whether in cash or in kind, for the benefit or at the direction
of any candidate, committee, political party, government or its subdivision, or
any individual elected, appointed, or otherwise designated as an employee or
officer thereof, for the purpose of influencing any act or decision of such
entity or individual or inducing such entity or individual to do or omit to do
anything, in order to obtain or retain business or other benefits except as may
be expressly permitted under the Foreign Corrupt Practices Act and the
regulations promulgated thereunder.

B. Export Licensed Items. Contractor shall be responsible for fulfilling all of
its obligations (including without limitation its obligations to perform the
Work and to deliver the Deliverable Items) in full compliance with all
applicable export control laws, including without limitation the EAA or as in
effect through the IEEPA, (and its implementing regulations), and the AECA (and
its implementing regulations). Contractor shall promptly apply for and use
reasonable and diligent efforts to obtain U.S. and non-U.S. Government
approvals, permits and licenses necessary for export, re-export, or import of
any of the Work and other technical data and equipment being furnished pursuant
to or to be utilized in connection with this Contract. TerreStar agrees to
cooperate with Contractor in Contractor’s efforts to obtain any such approvals,
permits and licenses, including providing Contractor with required information
in TerreStar’s possession.

C. Licenses and Other Approvals for TerreStar Personnel. Contractor shall timely
apply for and, to the extent approved, maintain U.S. Government export licenses,
agreements and other approvals that are required for Foreign Person entity
representatives of TerreStar (including, but not limited to, Foreign Person
subsidiaries, related entities, or consultants of TerreStar involved with the
Work under this Contract) as well as TerreStar’s insurance providers and
non-U.S. governmental authorities (as may be required under applicable law) to
have access to Contractor facilities, hardware, software, Deliverable Data,
other technical information or technical services in connection with the
performance of this Contract. A “Foreign Person” shall be as defined in the
International Traffic in Arms Regulations, 22 C.F.R. §120.16. TerreStar shall
provide the reasonable cooperation and support necessary for Contractor to apply
for and maintain such required U.S. export licenses, agreements and other
approvals, including providing written notice to Contractor of any foreign
persons who require access to Contractor’s goods and technical data (including
services) in sufficient time for Contractor to obtain and maintain any required
U.S. Government export licenses, agreements and other approvals. At TerreStar’s
request, Contractor shall include TerreStar (and related entities involved with
the procurement) as a named Party in any application to the U.S. government for
approval of such export licenses, agreements and other approvals so as to permit
TerreStar to be present during any discussion or meetings where TerreStar’s
foreign subsidiaries/related entities, insurance providers and/or non-U.S.
governmental authorities may need to receive or discuss export-controlled
technical data. Contractor shall provide the Parties to such export licenses and
agreements copies of the export licenses and agreements, including any U.S.
government provisos related to same.

D. Review of Applications. Contractor shall review with TerreStar any
application Contractor makes to any government department, agency, or entity for
any approval, permit, license, or agreement, as may be required for performance
of the Work, prior to submission of such application. Contractor

 

Page 23

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

shall provide TerreStar five (5) Business Days to review and respond to such
application prior to submission to such governmental entity, and Contractor
shall in good faith consider any comments and proposed revisions made by
TerreStar for incorporation into such application.

E. Violation of Law. Neither Party shall be responsible in any way for the
consequences, direct or indirect, of any violation by the other Party, the other
Party’s Subcontractors, or their respective Affiliates of any law, rule or
regulation of any country whatsoever.

 

Article 23.

Applicable Law

This Contract shall be interpreted, construed and governed, and the rights of
the Parties shall be determined in all respects, according to the laws of the
state of New York, without reference to its choice of laws rules.

 

Article 24.

Dispute Resolution

Any dispute, claim, or controversy between the Parties arising out of or
relating to this Contract (“Dispute”), including any Dispute with respect to the
interpretation, performance, termination, or breach of this Contract or any
provision thereof shall be resolved as provided in this Article 24.

A. Informal Dispute Resolution. Prior to the initiation of formal Dispute
resolution procedures, the Parties shall first attempt to resolve their Dispute
informally, in a timely and cost-effective manner, as follows:

(1) The disputing Party shall provide written notice describing the Dispute and
recommending corrective actions, and the Parties’ Program Managers shall
promptly consult to resolve the Dispute.

(2) If the Program Managers are unable to resolve the Dispute within ten
(10) days of written notice, either Party may escalate the Dispute to the
executive level, and if the executives are unable to resolve the Dispute either
within an additional fifteen (15) days, then the Dispute shall be escalated to
the Chief Executive Officer (CEO) of each Party.

(3) In the event that the Parties are unable to resolve the Dispute within
thirty (30) days of written notice, or if either Party, in good faith,
determines that an amicable resolution does not appear likely, then the Parties
may proceed to arbitration.

B. Arbitration.

(1) Arbitration. Subject to Article 24.A and Article 24.D, any Dispute arising
between the Parties shall be submitted for settlement by arbitration in
accordance with the rules of conciliation and arbitration of the Center for
Public Resources, as may be amended from time to time, which are incorporated
herein by reference (or if the Center for Public Resources no longer provides
rules or services, then the rules of conciliation and arbitration of the
American Arbitration Association). Notwithstanding the foregoing, to the extent
any provision of this Article 24.B modifies, adds to, or is inconsistent with
any provision of such rules, the provisions of this Article 24.B shall control.
Any such arbitration shall be conducted in Washington, DC by a panel of three
(3) arbitrators who shall be selected within forty-five (45) days after
commencement of the arbitration: one selected by each Party and the third
selected by the arbitrators chosen by the Parties. Should no agreement be
reached within the time specified, the third arbitrator shall be appointed by
the Center for Public Resources. Each arbitrator

 

Page 24

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

appointed by the Parties shall be knowledgeable and experienced in the aerospace
and/or satellite telecommunications industries and shall have senior management
and/or legal/judicial experience.

(2) Discovery. Discovery shall be permitted as follows:

(a) The Parties shall be permitted to take discovery, if and as needed, by
deposition upon oral examination, requests for production of documents and
tangible items, and requests for entry upon land for inspection and other
purposes, as those discovery methods are described and defined in the Federal
Rules of Civil Procedure; provided further that the arbitral tribunal shall
expand or limit discovery in accordance with paragraph (b) below.

(b) The scope of permissible discovery shall generally be as described in
Federal Rules of Civil Procedure Rule 26(b)(1), but the Parties shall use their
best reasonable efforts to focus and limit their discovery in accordance with
the nature of the Dispute and the need for expedited resolution. The arbitral
tribunal may expand or limit the scope of permissible discovery, establish the
time period within which discovery responses must be served, and expand or limit
the type and number of discovery methods and requests as it shall determine is
appropriate in the circumstances, taking into account the needs of the Parties
and the desirability of making discovery expeditious and cost-effective. The
arbitral tribunal may issue orders to protect the confidentiality of proprietary
information, trade secrets, and other similar information disclosed in discovery
and may order that discovery not be had or that discovery may be had only on
specific terms and conditions.

(3) Language. Proceedings and documents provided and generated in connection
with any arbitration hereunder shall be in the English language.

(4) Costs and Expenses. Each Party shall bear its own costs and expenses
(including the costs and expenses of the arbitrator it selected) and one-half of
the costs and expenses of the third arbitrator, unless otherwise determined in
the arbitral award.

(5) Expedited Arbitration. Time is of the essence in the initiation and
completion of the arbitration. The arbitral hearing shall be commenced and
conducted expeditiously. Unless the arbitral tribunal orders otherwise, the
Dispute should be submitted to the tribunal for decision within six (6) months
after the commencement of the arbitration, and the final award shall be rendered
within one (1) month thereafter. The Parties and the tribunal shall use their
best reasonable efforts to comply with this schedule, and the tribunal may
impose any remedy it deems just for any Party’s effort to unnecessarily delay,
complicate, or hinder the proceedings.

(6) Final and Binding Decision. Any arbitration hereunder shall be governed by
the United States Arbitration Act, 9 U.S.C. §§ 1 et seq. The arbitrators’
decision shall be final and binding on the Parties and enforceable in any court
of competent jurisdiction.

C. Arbitration Award. The arbitral tribunal’s award may grant any remedy or
relief the tribunal deems within the scope of this Contract, but may not make
any award in any amount or on any theory of liability except as otherwise
allowed or provided in this Contract. Notwithstanding the foregoing, the
tribunal shall have no power or authority to amend or disregard any provision of
this Article 24.C or any other provision of this Contract; in particular, but
without limiting the generality of the foregoing, the tribunal shall not have
the power or authority to exclude the right of a Party to terminate this
Contract when a Party would otherwise have such right. Any monetary award made
by the arbitrators shall be subject to the limitation of liability set forth in
Article 34.

 

Page 25

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

D. Litigation. Notwithstanding the provisions of Article 24.A and Article 24.B
above, either Party may resort to court action for injunctive relief at any time
if the Dispute resolution process would permit or cause irreparable injury to
such Party or any third party claiming against such Party, due to delay arising
out of the Dispute resolution process.

E. Continued Performance. Unless the Dispute involves a termination of the
Contract under Article 19 or Article 21: (i) pending final resolution of any
Dispute, each Party shall, unless directed otherwise by the other Party in
writing, continue to perform all its obligations under this Contract to the
extent undisputed and practical to do so, including the obligation to take all
steps necessary during the pendency of the Dispute to ensure the Work will be
performed within the time stipulated or within such extended time as may be
allowed under this Contract; and (ii) failure to pay disputed amounts shall not
excuse failure to so perform the Work.

 

Article 25.

Changes

A. Unique Requirements. The Parties acknowledge and agree that TerreStar has
unique requirements, and Contractor has solutions regarding the S-BSS to be
provided by Contractor. Accordingly, to the extent not already provided for in
the Contract, the Parties agree to negotiate in good faith in accordance with
the applicable change control procedures to provide the maximum flexibility in
meeting TerreStar’s S-BSS requirements.

B. Changes Requested by TerreStar.

(1) Scope. TerreStar may, in writing, request a change in the Work within the
general scope of this Contract to:

(a) Order work in addition to the Work provided for herein; or

(b) Modify the whole or any part of the Work provided for herein; or

(c) Direct the stoppage of Work, in whole or in part, by issuance of one or more
“stop work” orders (each a “Stop Work Order”), for up to an aggregate of
eighteen (18) months;

(2) Response to Change Request. Contractor shall respond in writing to any such
requested change within twenty (20) days after receipt of such requested change,
unless the change request is designated as “urgent” by TerreStar, in which case
Contractor shall use commercially reasonable efforts to respond within seven
(7) days after its receipt of such change request.

(3) Equitable Adjustment to Schedule/Pricing. If such change request causes an
increase or decrease in the cost or the time required for completion of the Work
to be provided, or otherwise affects any other provision of this Contract, such
response shall provide a non-binding preliminary estimate of the impact of the
change request on the Purchase Price (including costs associated with processing
of the change request), Milestone Schedule and other provisions of this
Contract. Contractor shall use commercially reasonable efforts to propose and
perform the changed Work in a manner that minimizes TerreStar’s costs and any
Milestone Schedule delays. Any proposed increase to the price or extension of
the Milestone Schedule shall be equitable and proposed in good faith and shall
not exceed the expected actual cost to be incurred by Contractor, [***], and the
actual time required by Contractor to implement the change. Changes required by
the obsolescence of components of the S-BSS or any other Deliverable Item shall
be made by Contractor at Contractor’s cost and expense. If TerreStar desires to
proceed with the change after receipt of Contractor’s preliminary estimate,
TerreStar and Contractor shall cooperate and negotiate in good faith and agree
in a timely manner to equitable

 

Page 26

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

adjustments in the Purchase Price, Milestone Schedule, Milestone Dates and other
affected provisions of this Contract, and this Contract shall be amended in
writing accordingly in accordance with Article 35.D.

(4) Change Order Dispute. In the event the Parties fail to agree on an
adjustment (upward or downward) to the Purchase Price, Milestone Schedule or
other affected provisions of this Contract with respect to a requested change,
then TerreStar may direct Contractor to proceed with the requested change, in
which case, Contractor shall proceed with the change as so directed. The Parties
shall continue to negotiate the adjustments to the Contract, and pending
completion of such negotiations or dispute resolution, and as a condition for
Contractor being obligated to proceed with the directed change, the Parties in
good faith shall agree upon and establish a reasonable payment schedule for the
portion of the equitable adjustment to which the Parties agree, to compensate
Contractor for the Work performed pursuant to the directed change, which payment
schedule shall be adjusted as part of the negotiated settlement for the directed
change. If the Parties are unable to agree upon an equitable adjustment
resulting from a change order, either Party may submit the matter for
determination under Article 24.

(5) Stop Work Direction. In the case of a Stop Work Order, Contractor shall stop
Work immediately to the extent specified by TerreStar.

(6) Mitigation of Stop Work Costs. Contractor shall use commercially reasonable
efforts to require its Subcontractors to agree to a “Stop Work” provision that
minimizes Contractor’s costs and is consistent with the terms of this Article
25.B(6). In the event of a Stop Work Order, Contractor shall use commercially
reasonable efforts to mitigate costs and shall cooperate in good faith with
TerreStar in connection with actions taken by Contractor with respect to its
Subcontractors.

(7) Tolling of Payments. Notwithstanding the foregoing, in the event TerreStar
issues a Stop Work Order, all payments due Contractor (except for payments due
and payable prior to the date of the Stop Work Order) shall be tolled and shall
not accrue for the duration of the Stop Work Order (up to the cumulative maximum
period provided in Article 25.B(1)(c) above). If after issuing a Stop Work
Order, TerreStar directs Contractor to resume Work, the Milestone Schedule and
affected terms of this Contract shall be equitably adjusted due to such Work
stoppage and the price shall be equitably adjusted to compensate Contractor for
actual costs reasonably incurred by Contractor associated with such Work
stoppage plus a markup of [***], such costs and markup to be invoiced and paid
pursuant to Article 7; provided, however, the price shall not be increased
unless or until the aggregate number of days of all Stop Work Orders exceeds
thirty (30) days. If, after a period of twelve (12) months from receipt of the
Stop Work Order, TerreStar does not direct Contractor to resume work, TerreStar
shall be deemed to have terminated the Contract for convenience under Article 21
and the applicable termination charges shall apply.

(8) Changes Requested by Contractor. All Contractor-proposed changes to the
Statement of Work shall be submitted to TerreStar in a written proposal that
describes in reasonable detail the proposed change and the technical,
performance and economic effects on the S-BSS and the TerreStar Network program.
TerreStar may decline to change the Statement of Work, or may implement such
change in its sole discretion.

 

Article 26.

Assignment of Contract

A. By TerreStar. TerreStar may assign or transfer this Contract or all or a
portion of its rights, duties, or obligations hereunder to (i) any Affiliate of
TerreStar provided that in the case of a transfer to an Affiliate, the Affiliate
has sufficient financial resources to fulfill its obligations under this
Contract; (ii) any or all Financing Entities in connection with obtaining
financing for the payment of Contractor’s

 

Page 27

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

invoices and any and all other fees, charges or expenses payable under this
Contract under any Financing Agreement; and (iii) as part of any collateral pool
in favor of other senior lenders providing financing to TerreStar or any of its
Affiliates in connection with completion of the TerreStar Network, provided in
any case the assignee, transferee, or successor to TerreStar has expressly
assumed all of the obligations of TerreStar and associated terms and conditions.

B. By Contractor. Contractor shall not assign or transfer this Contract, in
whole or in part, whether by operation of law or otherwise, without the prior
written consent of TerreStar, which consent shall not be unreasonably withheld.

C. No Contrary Assignments. Any assignment or transfer contrary to this Article
26 shall be void.

D. Security Interests. Either Party, upon prior written notice to the other
Party, may grant security interests in its rights hereunder to lenders that
provide financing for the performance by such Party of its obligations under
this Contract or for the subject matter hereof. In the event that either Party
is sold to or merged into another entity, its responsibilities under this
Contract shall not be altered and the successor organization shall be liable for
performance of such Party’s obligations under this Contract.

 

Article 27.

Contractor Insurance Requirements

A. Insurance Requirements.

(1) Coverages. Contractor represents that it has procured and will maintain at
all times during its performance of this Contract the following insurance
coverages:

(a) “Property Insurance” against all risks and loss or damage to the S-BSS and
other Deliverable Items, and to any and all components thereof and all materials
of whatever nature used or to be used in completing the Work, in an amount not
less than the replacement cost of the S-BSS, other Deliverable Items and all
materials of whatever nature used or to be used in completing the Work. Such
insurance shall provide (i) coverage for removal of debris, and insuring the
structures, machines, equipment, facilities, fixtures, and other properties
constituting part of the Work; (ii) transit coverage, including ocean marine
coverage (unless insured by the supplier); (iii) off-site coverage covering any
key equipment; and (iv) off-site coverage covering any property or equipment not
stored on the construction site. Such insurance shall cover the period beginning
at EDC up to and through Final Acceptance.

(b) Worker’s compensation insurance, including occupational illness or disease
coverage, or other similar social insurance in accordance with the laws of any
country, state, or territory exercising jurisdiction over the employee and
employer’s liability insurance in an amount not less than One Million U.S.
dollars (U.S. $1,000,000) per occurrence. Such insurance shall cover the period
beginning at EDC up to and through Final Acceptance.

(c) Comprehensive automobile liability insurance against liability claims for
personal injury (including bodily injury and death) and property damage covering
all owned, leased, non-owned, and hired vehicles used by Contractor in the
performance of the Work. Such insurance shall be for an amount not less than Two
Million U.S. dollars (U.S. $2,000,000) per occurrence for combined bodily injury
and property damage. Such insurance shall cover the period beginning at EDC up
to and through Final Acceptance.

(d) Such other insurance in types and amounts as is adequate to cover
Contractor’s potential liabilities under this Contract and applicable law.

 

Page 28

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

(2) Additional Insured. TerreStar and each Financing Entity shall be named as an
additional insured under Contractor’s third-party liability coverages, provided
that, with respect to each Financing Entity, such Financing Entity has an
insurable interest recognized by the applicable insurance underwriters.

(3) Insurers Rating. The insurers selected by Contractor to provide the
insurance required by Article 27.A shall have a rating at least as high as those
insurers providing coverage on Contractor’s programs for its major commercial
customers.

(4) Evidence of Insurance. Prior to commencing the Work and whenever requested
by TerreStar, Contractor shall produce evidence that the insurance required by
Article 27.A has been effected and is being maintained. Contractor shall, at the
written request of TerreStar, provide TerreStar with a certificate of insurance
evidencing the procurement of all required insurance policies and thirty
(30) days written notice prior to any modification that diminishes the insurance
coverage required hereunder, cancellation, or non-renewal of such policies. If,
after being requested in writing by TerreStar to do so, Contractor fails to
produce evidence of compliance with Contractor’s insurance obligations within
fourteen (14) days, TerreStar may effect and maintain the insurance and pay the
premiums. The amount paid shall be a debt due from Contractor to TerreStar and
may be offset against any payments due Contractor by TerreStar. TerreStar may,
at reasonable times upon reasonable notice, inspect any insurance policy
required hereunder at Contractor’s offices.

(5) Claims. Contractor shall, as soon as practicable, inform TerreStar in
writing of any occurrence with respect to the Work that may give rise to a claim
under a policy of insurance required by Article 27.A(1)(a) above. Contractor
shall ensure that its Subcontractors similarly inform TerreStar of any such
occurrences through Contractor.

(6) Waiver of Subrogation. Contractor shall use best reasonable efforts to
require its insurers to waive all rights of subrogation against TerreStar and
TerreStar’s Affiliates and their respective associates.

(7) Warranty. Contractor warrants and covenants that the insurance coverages and
deductibles to be obtained pursuant to this Article 27 are substantially
comparable to those provided to Contractor’s major commercial customers.

B. Preparation of Claims. Each Party shall provide to the other Party any
information in its possession (or otherwise available to it) that may reasonably
be required to prepare, present, and substantiate an insurance claim at the
other Party’s written request.

Each Party warrants and covenants that it will not intentionally withhold from
the other Party any material information it has or will have concerning
anomalies, failures, or non-conformances with or deviations from the
requirements of this Contract.

 

Article 28.

Responsible Officers

The responsible officers of the Parties may be changed from time to time by
notice to the other Party. Until further notice, the responsible officer for
TerreStar shall be [***], and for Contractor, [***].

 

Page 29

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Article 29.

Communications

A. Notification Address. All notices, reports, invoices and other correspondence
to be provided to TerreStar or Contractor pursuant to this Contract shall be
sent for the attention of the responsible officers referred to in Article 28 at
the following addresses:

 

TerreStar Networks, Inc.

12010 Sunset Hills Road, Sixth Floor

Reston, Virginia 20190

Attention: [***]

  

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, Maryland 20876

Attention: [***]

With a copy to:

  

With a copy to:

[***]

TerreStar Networks, Inc.

12010 Sunset Hills Road, Sixth Floor

Reston, Virginia 20190

  

[***]

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, Maryland 20876

B. Written Notification. All communications pertinent to this Contract shall be
made or confirmed in writing and sent by overnight courier or facsimile.

C. Change of Address. Either Party may from time to time change its notice
address or the persons to be notified by giving the other Party written notice
(as provided above) of such new information and the date upon which such change
shall become effective.

 

Article 30.

Notice of Adverse Effect

Contractor shall advise TerreStar as soon as practicable by telephone and
confirm in writing any event, circumstance, or development that materially
threatens the quality of any the Work or Deliverable Items thereof, or that
threatens the Milestone Schedule or Milestone Dates.

 

Article 31.

Public Release of Information

A. Generally. Either Party intending to disclose publicly, whether through the
issuance of news releases, articles, brochures, advertisements, prepared
speeches or other information releases, information concerning this Contract or
the Work shall obtain the prior written approval of the other Party with respect
to the content and timing of such issuance.

B. Exceptions. The obligations set forth in Article 31.A shall not apply to the
following:

(1) information that is publicly available from any governmental agency or that
is or otherwise becomes publicly available without breach of this Contract;

(2) internal publications or releases which are clearly marked as not intended
for the public at large; and

(3) public statements that are required as a matter of law.

 

Page 30

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Article 32.

Order of Precedence

Should any conflict arise between any Exhibit hereto and the terms and
conditions of this Contract, the terms and conditions of this Contract shall
take precedence. Should any conflict arise between the Exhibits, then the order
of precedence shall be Exhibit A over Exhibit B, followed by the remaining
Exhibits in the order specified in Article 1.A.

 

Article 33.

Options

Contractor shall provide TerreStar with the options described in Exhibit D.

 

Article 34.

Limitation of Liability

A. Contractor’s Limitation of Liability. Except for Contractor’s indemnification
obligations, breach of its confidentiality obligations, improper or wrongful
abandonment of Work and willful misconduct, Contractor’s aggregate liability to
TerreStar for any and all claims related to this Contract shall be limited to:

 

 

(1)

In respect of claims relating to the Work performed under this Contract
(excluding any Work provided under an option exercised pursuant to Article 33
(“Optional Work”)), the greater of (i) [***] of the Purchase Price or
(ii) amounts paid or payable for the S-BSS by TerreStar through the Milestone
immediately following the date upon which the basis of the claim occurred.

 

 

(2)

In respect of claims relating to any Optional Work exercised hereunder, the
greater of (i) [***] of the option price or (ii) amounts paid for such services
in the [***] prior to the date on which the basis of the claim occurred.

B. TerreStar’s Limitation of Liability. Except for TerreStar’s indemnification
obligations, breach of its confidentiality obligations and willful misconduct,
TerreStar’s aggregate liability to Contractor for any and all claims related to
this Contract shall not exceed the Purchase Price.

C. No Consequentials. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES RELATING TO
THE PERFORMANCE OR NONPERFORMANCE OF THIS CONTRACT OR ANY ACTS OR OMISSIONS
ASSOCIATED WITH THIS CONTRACT, WHETHER SUCH CLAIM IS BASED ON BREACH OF
WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE OF ANY TYPE AND STRICT
LIABILITY), OR STATUTE, OR ANY OTHER LEGAL THEORY.

 

Article 35.

General

A. Binding Effect. This Contract shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns. Assignment
of this Contract shall not relieve the assigning Party of any of its obligations
nor confer upon the assigning Party any rights except as provided in this
Contract.

B. Severability. If any provision of this Contract is declared or found to be
illegal, unenforceable or void, the Parties shall negotiate in good faith to
agree upon a substitute provision that is legal and enforceable and is as nearly
as possible consistent with the intentions underlying the original provision.

 

Page 31

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

If the remainder of this Contract is not materially affected by such declaration
or finding and is capable of substantial performance, then the remainder shall
be enforced to the extent permitted by law.

C. Waiver of Breach of Contract. A waiver of any provision or any breach of a
provision of this Contract shall not be binding upon either Party unless the
waiver is in writing, signed by a duly authorized representative of the Party to
be bound, as applicable, and such waiver shall not affect the rights of the
Party not in breach with respect to any other or future breach. No course of
conduct by a Party shall constitute a waiver of any provision or any breach of a
provision of this Contract unless a written waiver is executed in accordance
with the provisions of this Article 35.C.

D. Amendments. This Contract, including any and all of its Attachments and
Exhibits, may not be modified except by written instrument signed by an
authorized representative of each Party.

E. Captions. The captions contained herein are for purposes of convenience only
and shall not affect the construction of this Contract.

F. Relationships of the Parties. It is expressly understood that Contractor and
TerreStar intend by this Contract to establish the relationship of independent
contractors only, and do not intend to undertake the relationship of principal
and agent or to create a joint venture or partnership or any other relationship,
other than that of independent contractors, between them or their respective
successors in interests. Neither Contractor nor TerreStar shall have any
authority to create or assume, in the name or on behalf of the other Party, any
obligation, expressed or implied, or to act or purport to act as the agent or
the legally empowered representative of the other Party, for any purpose
whatsoever.

G. Construction. This Contract, including all its Attachments and Exhibits have
been drafted jointly by the Parties and in the event of any ambiguities in the
language hereof, there shall be no inference drawn in favor of or against either
Party.

H. Counterparts. This Contract may be signed in any number of counterparts with
the same effect as if the signature(s) on each counterpart were upon the same
instrument.

I. Survival. Termination or expiration of this Contract for any reason shall not
release either Party from any liabilities or obligations set forth in this
Contract that (i) the Parties have expressly agreed shall survive any such
termination or expiration; or (ii) remain to be performed or by their nature
would be intended to be applicable following any such termination or expiration.

J. U.N. Convention on the International Sales of Goods. The U.N. Convention on
the International Sales of Goods shall not apply or otherwise have any legal
effect with respect to this Contract.

K. No Third-Party Beneficiaries. This Contract is entered into solely between,
and may be enforced only by, TerreStar and Contractor and their permitted
assigns, and this Contract shall not be deemed to create any rights in third
parties or to create any obligations of a Party to any such third parties.

L. Lender Requirements.

(1) External Financing. The Parties recognize this Contract may be financed
through external sources designated by TerreStar to act as Financing Entities.
Contractor shall provide to any Financing Entity any program information that
such Financing Entity reasonably requires (subject to confidentiality agreements
governing such program information).

 

Page 32

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

(2) Cooperation. Contractor agrees to work cooperatively to negotiate and
execute such additional documents as may be reasonably required to implement
such financing to the extent such financing or document does not impose any
material obligations not otherwise undertaken hereunder, require Contractor or
its Affiliates to violate any contractual obligations or covenants it may have
with third parties or adversely affect in any material respect Contractor’s
interests under this Contract.

M. Alignment of Interests. Contractor agrees that for a period of twelve
(12) months following Provisional Acceptance it will reasonably consult with
TerreStar prior to taking a regulatory position adverse to any position taken by
TerreStar, including with respect to the spectrum assigned and designated for
use by TerreStar.

N. Covenant of Good Faith. Each Party agrees that, in respect to dealings with
the other Party under or in connection with this Contract, it shall act in good
faith.

O. Audit Right.

(1) Subject to compliance with applicable laws (including export control laws)
and upon reasonable prior notice, TerreStar and any representative designated by
TerreStar shall have access during ordinary business hours to the Work and
Contractor’s facilities and other information relevant to the Work and the
Contract, as requested by TerreStar, but excluding the Contractor’s costs for
components comprising the Purchase Price (except where payment is specified in
this Contract to be based on Contractor’s costs, in which case only an
independent third party auditor shall be provided such access). All such
representatives shall be required to sign a confidentiality agreement with
TerreStar wherein they agree to comply with terms consistent with the
confidentiality provision included in the Contract.

(2) Contractor grants TerreStar the right to review, examine and/or audit
Contractor’s and any of its Subcontractors’ business and financial information
relating to the Contract, but excluding Contractor’s costs for components
comprising the Purchase Price (except where payment is specified in this
Contract to be based on Contractor’s costs, in which case only an independent
third party auditor shall be provided such access), as necessary to verify
Contractor’s performance hereunder, including manufacturing operations, quality
control, production capacity and capability, failure rates, repairs and
replacements, and responsiveness and/or costs and expenses of termination, and
TerreStar may employ, at TerreStar’s expense, a major accounting firm to conduct
any such review, examination or audit. In addition, TerreStar shall retain the
right to review, examine and/or audit Contractor using third party independent
auditors if (i) Contractor fails to certify to TerreStar in writing that [***]
or (ii) TerreStar has reason to believe that Contractor has provided inaccurate
information.

 

Article 36.

Entire Agreement

This Contract, including all Attachments and Exhibits hereto, constitutes the
entire agreement between the Parties with respect to the subject matter hereof,
and supersedes all prior or contemporaneous correspondence, representations,
proposals, negotiations, understandings, or agreements of the Parties, whether
oral or written. Once this Contract becomes effective, it shall supersede in its
entirety that certain Requirements Study Contract dated February 6, 2007 between
the Parties (the “Requirements Study Contract”), relating back to the effective
date of the Requirements Study Contract. For the avoidance of doubt, all amounts
paid by TerreStar to Contractor under the Requirements Study Contract shall be
applied fully against the amounts payable by TerreStar to Contractor pursuant to
this Contract. The Parties also hereby acknowledge that there are no collateral
contracts between them with respect to

 

Page 33

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

the subject matter hereof. This Contract may be signed in counterparts and each
original counterpart shall be deemed binding on each Party collectively and
individually.

 

Article 37.

Board Approval

This Contract shall become effective as of EDC only after it has been executed
by authorized representatives of both parties and has been approved by the
respective Boards of Directors of each Party, to the extent such Board approval
is required.

 

Page 34

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

IN WITNESS WHEREOF, the Parties hereto have signed this Contract in duplicate.

 

TERRESTAR NETWORKS INC.

   

HUGHES NETWORK SYSTEMS, LLC

BY:

 

/s/ Neil Hazard

   

BY:

 

/s/ Grant Barber

Typed Name: Neil Hazard

   

Typed Name: Grant Barber

Title: Chief Financial Officer

   

Title: Chief Financial Officer

Date: March 30, 2007

   

Date: March 30, 2007

 

Page 35

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Attachment 1

Glossary

“Acceptance Testing” includes Provisional Acceptance Testing or Final Acceptance
Testing, as the context may require.

“Affiliate” means an entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with
another entity or beneficially owns or has the power to vote or direct the vote
of fifty percent (50%) or more of any class of voting stock (or of any form of
voting equity interest in the case of a person that is not a corporation) of
such other entity. For purposes of this definition, “control”, including the
terms “controlling” or “controlled”, means the power to direct or cause the
direction of the management and policies of an entity, directly or indirectly,
whether through the ownership of securities or partnership or other ownership
interests, by contract or otherwise.

“ATC” has the meaning specified in the Recitals.

“Business Day” means any day other than the following: a Saturday, Sunday and
any other day on which national banks are authorized to be closed in New York
City, New York.

“Competing Satellite System” means any commercial satellite-based communications
network that is reasonably competitive with the TerreStar Network.

“Confidential Information” has the meaning specified in Article 17.A.

“Contract” has the meaning specified in the Preamble.

“Contractor” has the meaning specified in the Preamble.

“Contractor Background IP” has the meaning specified in Article 13.A(1).

“Contractor Program Manager” has the meaning specified in Article 10.E.

“Deliverable Data” has the meaning specified in Article 13.C(1).

“Deliverable Items” has the meaning specified in Article 2.A.

“Disclosing Party” has the meaning specified in Article 17.A.

“Dispute” has the meaning specified in Article 24.

“EDC” has the meaning specified in the Preamble.

“FCC” has the meaning specified in the Recitals.

“Final Acceptance” means successful completion of Operational Verification
Testing of Release 2.

“Final Acceptance Testing” means the reviews and tests to be conducted during
the Operational Verification Phase for Release 2, including without limitation
as part of both the Operational Readiness

 

Page 36

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Review and the Operational Acceptance Review (all as further described in
Exhibit A) to determine whether the Deliverable Items associated with Release 2
conform with the Specifications and whether the Work associated with Release 2
otherwise meets the requirements of this Contract.

“Financing Entity” means any entity (other than Contractor, or parties related
to Contractor), including without limitation any commercial bank, merchant bank,
investment bank, commercial finance organization, corporation, or partnership,
which provides long-term or short-term debt financing of any nature to TerreStar
for purposes of funding the design, development, construction, procurement,
maintenance and/or operation of all or any part of the TerreStar Network
(including without limitation the S-BSS).

“Force Majeure Event” has the meaning specified in Article 20.A.

“Foreground IP” has the meaning specified in Article 13.A(2).

“Foreign Person” has the meaning specified in Article 22.C.

“Indemnified Party” has the meaning specified in Article 15.C(1).

“Indemnifying Party” has the meaning specified in Article 15.C(1).

“Intellectual Property” has the meaning specified in Article 13.A(3).

“IP” has the meaning specified in Article 13.A(3).

“IP Claim” has the meaning specified in Article 14.A.

“Key Milestone” shall mean Provisional Acceptance.

“Key Milestone Date” shall mean the scheduled Milestone Date associated with
completion and TerreStar’s acceptance of the Key Milestone, as set forth in
Exhibit A.

“Key Personnel” has the meaning specified in Article 10.C.

“Late Payment Interest Rate” has the meaning specified in Article 7.H.

“Latent Defect” shall mean a material non-conformance of any of the Work or any
Deliverable Item to the applicable Specifications in this Agreement and in
Exhibit B that (1) could not have reasonably been discovered during the
applicable Warranty Period and (2) repeats itself in a significant way under
similar circumstances and thereby adversely affects TerreStar’s business
operations.

“LIBOR” means the rate per annum shown, on the third (3rd) London business day
preceding the day of commencement of an interest calculation period, on page
3750 of the Dow Jones & Company Telerate screen or any successor page as the
composite offered rate for London interbank deposits in an amount approximately
equal to the amount on which the interest is to be applied for a three-month
period (the “Rate Base”), as shown under the heading “USD” as of 11:00 a.m.
(London Time); provided that in the event no such rate is shown, LIBOR shall be
the rate per annum (rounded to the nearest 1/100th of one percent) based on the
rates at which U.S. dollar deposits approximately equal in principal amount to
the Rate Base and for a three-month period are displayed on page “LIBO” of the
Reuters Monitor Money

 

Page 37

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

Rates Service or such other page as may replace the LIBO page on that service
for the purpose of displaying London interbank offered rates of major banks as
of 11:00 a.m. (London time) (it being understood that if at least two such rates
appear on such page, the rate will be the arithmetic mean of such displayed
rates); provided that in the event fewer than two such rates are displayed, or
if no such rate is relevant, LIBOR shall be the rate per annum equal to the rate
offered by Credit Suisse, New York Branch, at approximately 11:00 a.m. (London
Time) to prime banks in the London interbank market on deposits in U.S. dollars
in an amount approximately equal in principal amount to the aggregate principal
balance of the Rate Base for a three-month period.

“Losses” has the meaning specified in Article 15.A.

“Major Subcontract” means a subcontract related to the performance of this
Contract and valued at Two Million Five Hundred Thousand U.S. dollars
(U.S.$2,500,000) or more.

“Milestone” shall mean any milestone event identified in the Milestone Schedule
set forth in Exhibit C.

“Milestone Date” shall mean the date upon which a Milestone is scheduled to be
completed and accepted by TerreStar, as specified in the Milestone Schedule set
forth in Exhibit C.

“Milestone Schedule” has the meaning specified in Article 3.A.

“MTs” has the meaning specified in the Recitals.

“Notice of Election” has the meaning specified in Article 15.C(1).

“Operational Acceptance Review” has the meaning specified in Section 3.2.9 of
Exhibit A.

“Operational Readiness Review” has the meaning specified in Section 4.3.1 of
Exhibit A.

“Operational Verification Phase” has the meaning specified in Section 3.9 of
Exhibit A.

“Preliminary Design Review” (“PDR”) has the meaning specified in Section 3.2.4
of Exhibit A.

“Property Insurance” has the meaning specified in Article 27.A(1)(a).

“Provisional Acceptance” means successful completion of Operational Verification
Testing for Release 1.

“Provisional Acceptance Testing” means the reviews and tests to be conducted
during the Operational Verification Phase for Release 1, including without
limitation as part of both the Operational Readiness Review and the Operational
Acceptance Review (all as further described in Exhibit A) to determine whether
the Deliverable Items associated with Release 1 conform with the Specifications
and whether the Work associated with Release 1 otherwise meets the requirements
of this Contract.

“Quality Assurance Program” has the meaning specified in Article 9.Q.

“Release” shall mean any of [***], or all of the foregoing, as the context may
require.

 

Page 38

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img01.jpg]

 

[***]

“Release 1” shall mean the [***].

“Release 2” shall mean the [***].

“Receiving Party” has the meaning specified in Article 17.A(1).

“S-BSS” has the meaning specified in the Recitals.

“Services” has the meaning specified in Article 1.A.

“Software Corrections” has the meaning specified in Article 9.G.

“Software Updates” has the meaning specified in Article 9.G.

“Specifications” shall mean the specifications set forth in Exhibit B, including
all referenced documents specified in Exhibit A.

“Statement of Work” or “SOW” shall mean Exhibit A hereto.

“Subcontract” has the meaning specified in Article 11.A.

“Subcontractor” has the meaning specified in Article 11.A.

“Subcontractor Default” has the meaning specified in Article 11.B.

“Technical Verification Phase” has the meaning specified in Section 3.5 of
Exhibit A.

“TerreStar” has the meaning specified in the Preamble.

“TerreStar Background IP” has the meaning specified in Article 13.A(4).

“TerreStar Network” has the meaning specified in the Recitals.

“TerreStar Program Manager” has the meaning specified in Article 10.E.

“Viruses” has the meaning specified in Article 9.H.

“Warranty Period” has the meaning specified in Article 9.D.

“Work” has the meaning specified in Article 1.A.

“Works-in-Process” has the meaning specified in Article 12.A.

 

Page 39

Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

Exhibit A

TerreStar Satellite Base Station Subsystem

(S-BSS)

Statement of Work

TSN_SAT_2_REQ-Satellite Base Station Subsystem SOW V 1.4

February 6, 2007

 

Hughes Network Systems, LLC

  

11717 Exploration Lane

  

Germantown, Maryland 20876

     

TerreStar Networks, Inc.

  

One Discovery Place

  

12010 Sunset Hills Road, 6th Floor

  

Reston, Virginia 20190

     

This document contains data and information proprietary to TerreStar Networks
Inc. This data is being furnished pursuant to the provisions of the Contract
between TerreStar Networks Inc. and Hughes Network Systems, LLC for the
TerreStar Satellite Base Station Subsystem. Hughes Network Systems, LLC and
TerreStar Networks Inc. shall have the right to duplicate, use or disclose the
data and information to the extent specified in the Contract and herein.

Information included in this Exhibit may contain technical data controlled by
the Export Administration Regulations (“EAR”) and/or the International Traffic
in Arms Regulations (“ITAR”). This document has not been cleared for export or
transfer to a Foreign Person or foreign entity.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 1 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

Revision History

 

Date

   Version   

Description

   Author

1/31/07

   1.0   

Initial Release

  

[***]

1/31/07

   1.1   

Changed KOR/SRR to 45 days after go ahead

  

[***]

2/2/07

   1.2   

Added Clarification to Acceptance Criteria

  

[***]

2/06/07

   1.3   

Renamed to correct Execution Copy Errors

  

[***]

2/07/07

   1.4   

Clarified Acceptance Criteria for the TVR and ORR

  

[***]

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 2 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

Table of Contents

 

Revision History

   2

Table of Contents

   3

1       Introduction

   4

1.1    Purpose and Objective

   4

1.2    Scope

   4

2       Applicable Specifications

   5

3       Requirements

   6

3.1    General Requirements

   6

3.2    Program Management

   7

3.3    System Design and Development

   10

3.4    Production and Implementation

   13

3.5    Technical and Operational Verification Phase

   14

3.6    System Deliverables

   15

3.7    Deployment

   16

3.8    Technical Verification

   16

3.9    Operational Verification

   16

3.10 Documentation

   17

3.11 Training

   25

3.12 Customer Furnished Equipment

   25

4       Project Schedule

   27

4.1    General

   27

4.2    Program Milestones

   27

4.3    Operational Verification

   30

4.4    Full Revenue Service

   31

 

Figure 3-1 S-BSS Test Objectives

   14

Figure 3-2 Contract Deliverable Schedule

   18

Figure 3-3 Documentation Specification Tree

   24

Figure 4-1 High Level S-BSS Project Schedule

   27

Figure 4-2 Technical Meetings

   28

Figure 4-3 Integration and Test High Level Schedule

   29

Figure 4-4 Operational Verification High Level Schedule

   30

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 3 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

1

Introduction

 

1.1

Purpose and Objective

This statement of work (SOW) defines the program partnership, tasks, deliverable
data, and schedules for the design, development, manufacture, installation,
test, integration with the TerreStar Network (TSN) and the ongoing support of
the satellite base station subsystem. The SOW defines the design, development,
integration, test, deployment, integration with the TSN, and operational
verification of three Functionality Releases anticipated for full S-BSS
functionality. At Provisional and Final Acceptance an operations and maintenance
(O&M) handover shall occur.

 

1.2

Scope

Contractor shall develop the satellite base station subsystem (S-BSS) within the
satellite segment of the TSN. The satellite segment includes the [***]. The
development of the [***] functionality releases shall include all tasks
necessary to bring the S-BSS into initial revenue service as a part of the TSN
and shall progressively add functionality until full S-BSS functionality is
attained. These tasks include:

 

 

•

 

S-BSS Operational Concepts Development

 

 

•

 

S-BSS Design, Development, Fabrication, Spare Parts, Implementation, Integration
and Test

 

 

•

 

S-BSS Delivery and Technical and Operational Performance Verification

 

 

•

 

Satellite Segment Integration and Test

 

 

•

 

Documentation

 

 

•

 

Training

 

 

•

 

Program Management

The S-BSS interfaces with the Satellite Beam Access Subsystem (SBAS) [***]. It
shall include a [***] defined in Exhibit B, TSN_SAT_2_TRD-S-BSS Functional
Requirements. The S-BSS interfaces to [***]. The S-BSS shall be composed of two
components of equipment located at the satellite gateways in Allan Park, Ontario
and North Las Vegas, Nevada and an S-BSS Test Bed located at North Las Vegas,
Nevada.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 4 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

2

Applicable Specifications

The S-BSS development shall conform to the requirements in the following
specifications.

[***]

The following documents are included as reference documents to ensure all
components of the satellite segment are designed in a consistent manner where
applicable.

[***]

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 5 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

3

Requirements

 

3.1

General Requirements

 

 

3.1.1

S-BSS Development

The Contractor shall perform all tasks necessary to design, prototype, develop,
implement, install, test, and operationally deploy a satellite base station
subsystem which meets the requirements set forth in this SOW, the [***], and the
other documents that comprise the S-BSS contract. To facilitate a progressive
development of S-BSS functionality, the S-BSS project shall be include a
succession of [***] functionality releases as defined in Exhibit B, [***]. The
definitions contained in the Exhibit B were determined based on the following
TerreStar requirements. [***]. The following are the major program milestones:

[***]

[***] shall have an SRR/PDR, CDR, CTS, Technical Verification Test and
Operational Verification Test in accordance with sections 3.2 and 3.5 with
acceptance of the Release occurring after successful completion of Operational
Verification. As stated above, [***] shall include documentation updates for all
affected S-BSS documents defined in section 3.10 in accordance with the schedule
defined in Figure 3-2 Contract Deliverable Schedule. The dates for the SRR/PDR
and CDR shall be determined by mutual consent.

Network capacity for each Operational Verification Test shall be as follows:

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 6 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

[***]

 

 

3.1.2

Operations and Maintenance Handover

The Contractor shall provide the necessary documentation in accordance with
section 3.10 and training in accordance with section 3.11 to transition O&M
responsibility to TerreStar. The documentation and training shall be provided
during the Operational Verification Phase for handover of O&M responsibilities
for [***] at [***]. The documentation and training shall be provided during the
Operational Verification Phase for handover of O&M responsibilities for [***]
Functionality at Final Acceptance.

3.2 Program Management

 

 

3.2.1

Program Management Organization

 

 

3.2.1.1

Program Manager

The Contractor shall assign a full time program manager who has the
responsibility for accomplishment of all the tasks defined in this SOW. This
shall include planning, directing, controlling and reporting progress on all
program activities from contract award through Operational Acceptance.

The Program Manage shall be supported by an Engineering Manager/Chief System
Engineer with responsibility for all technical tasks defined in this SOW.

 

 

3.2.1.2

Subcontracts

If the Contractor elects to subcontract portions of the contract, the Contractor
shall provide technical and administrative subcontract management sufficient to
ensure successful performance of all subcontracts. Successful performance is
delivery of the required products on time, with full compliance to the technical
specifications. Procurement specifications shall be generated for all
subcontracts to assure compliance with the standards and requirements of this
contract. The Contractor shall ensure that maintenance and support is provided,
either by his own or subcontractor personnel, for the duration of the
Operational Verification Phases.

 

 

3.2.1.3

Program Communications

The Program Manager shall be the principal interface between the Program and the
Contractor’s corporate organization, the Contractor and Subcontractors (if
applicable), and between the Contractor and the TerreStar Program Office for all
matters relating to the contract. The Program Manager shall also serve as the
focal point for the identification and resolution of all problems.

 

 

3.2.2

Program Plans

 

 

3.2.2.1

Program Management Plan

The Contractor shall prepare and submit a Program Management Plan (PMP)
describing the S-BSS Program activities. The plan, at a minimum, shall describe
the organizational structure and the contractual and technical lines of
communication; define program responsibilities; describe the

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 7 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

management objectives and priorities and any risk areas; describe the risk
management process; personnel and staffing profiles and any plans for using
subcontractors; describe all program interfaces, including any subcontractor
interfaces; describe the documentation control and configuration management
processes; and describe the quality assurance processes.

The Contractor shall submit a Preliminary PMP with the Contractor’s proposal.
The Final PMP shall be submitted at the Kick-Off Meeting. The Program Manager
shall manage the S-BSS program in accordance with the approved PMP.

 

 

3.2.2.2

Program Schedule

The Contractor shall develop and maintain a Master Phasing Schedule and Detailed
Program Schedules. The Master Phasing Schedule shall clearly identify all key
milestones including all hardware, software, and data deliveries, all customer
furnished items and the date required, major technical and programmatic reviews,
and all TerreStar milestones that are dependent on S-BSS deliveries. The
Detailed Program Schedules shall be used by the contractor to plan all tasks,
task dependencies, and critical path. The Detailed Program Schedules shall be
updated monthly to reflect program progress and provided to the TerreStar PMO
with the monthly status report.

 

 

3.2.3

Program Management Reviews, Meetings, and Status Reports

 

 

3.2.3.1

Kick-Off Meeting

The Contractor shall conduct a Program Kick-Off Meeting [***] after letter
contract go ahead to ensure a mutual understanding on all contractual
requirements incorporated into the negotiated contract and the Contractor’s
Program Plan. The meeting shall review the total program including contractual,
technical, schedule, business conduct and risk and mitigation plans. Business
conduct subjects would include topics such as: lines of authority and
communication, meeting formats, TerreStar/Contractor Responsibilities, scope
change process, etc. The Contractor shall deliver a Kick-Off Meeting data
package one week prior to the meeting that includes all the draft, preliminary,
and final documents listed in Figure 3-2 Contract Deliverable Schedule.

 

 

3.2.3.2

Program Status

The Contractor shall provide TerreStar full visibility into all S-BSS
contractual efforts through both formal and informal communications. The formal
communications shall be in the form of monthly program reviews, ad hoc meetings
to discuss contractual issues, and monthly written reports. The PMP shall
specify which metrics will be used to certify milestone completion.

 

 

3.2.3.3

Monthly Program Management Reviews

The Contractor shall conduct Monthly Program Management Reviews (PMR) to present
a summary of major accomplishments, problems and concerns, and status the Master
Phasing Schedule. All technical, schedule and management problem areas shall be
identified and discussed with risk and risk mitigation efforts detailed. The
schedule review shall include a comparison of the work planned to the work
accomplished, an update on staffing status, and a discussion of the activities
planned for the next month. The Contractor shall provide summary Project Status
Reports at the PMRs. Action items shall be assigned and recorded in an Action
Item Log with specific closure dates for each item and a person responsible for
resolving the action. All recently closed or on-going action items from previous
reviews shall be individually reviewed and discussed. If the Contractor team
includes any subcontractors, the monthly reviews shall include a review of the
individual subcontractor major accomplishments and problems and concerns,
including an update on the schedule progress.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 8 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

The PMR shall be held in a face-to-face meeting at least once every three months
at a mutually agreed location. Other venues for this meeting can be
teleconferences, web meetings, video conferences, etc.

The Contractor shall generate an agenda for each PMR and provide a copy to
TerreStar one week prior to the review. The Contractor shall generate minutes of
the PMRs, including the current status of the Action Item Log, and deliver a
copy to TerreStar within one week after the review.

 

 

3.2.3.4

Additional Management Reviews

Additional program management meetings shall be scheduled as required to insure
TerreStar is fully apprised of status and risk issues that might impact S-BSS
functionality or delivery date.

 

 

3.2.4

Technical Reviews, Meetings, and Reports

 

 

3.2.4.1

General

The Contractor shall conduct formal reviews to provide TerreStar an assessment
of system performance. These reviews shall include a System Requirements Review
(SRR), a Preliminary Design Review (PDR), A Critical Design Review (CDR) a
Consent-to-Ship Test Review, an Operational Readiness Review, and an Operational
Acceptance Review.

 

 

3.2.4.2

SRR

The Contractor shall conduct the SRR at a mutually agreed time to [***]. The
Contractor shall deliver an SRR Data Package one week prior to the meeting that
includes all the draft, preliminary, and final documents listed in Figure 3-2
Contract Deliverable Schedule.

 

 

3.2.4.3

PDR

The Contractor shall conduct a PDR at a mutually agreed time. The Contractor
shall review the [***]. The Contractor shall deliver a PDR data package two
weeks prior to the meeting that includes all the draft, preliminary, and final
documents listed in Figure 3-2 Contract Deliverable Schedule.

 

 

3.2.4.4

CDR

The Contractor shall conduct a CDR at a mutually agreed time. The Contractor
shall present data that [***]. The Contractor shall deliver a CDR data package
two weeks prior to the meeting that includes all the draft, preliminary, and
final documents listed in Figure 3-2 Contract Deliverable Schedule.

 

 

3.2.4.5

Consent to Ship

The Contractor shall conduct a Consent-to-Ship Review to present the results of
the system integration and test activities and the status of deployment
preparations prior to shipping and installing at the operational sites.
Section 4.2.7 defines the documentation required at this review.

 

 

3.2.4.6

Meeting Minutes

The Contractor shall provide reports and/or minutes for each of the technical
reviews including a listing of action items with specific closure dates for each
item. All engineering assumptions and agreements made or reached during the
technical meetings shall be documented in the minutes.

 

 

3.2.4.7

Additional Meetings

The Contractor or TerreStar may schedule additional meetings to provide a
technical interchange on topics requiring a greater level of detail or
involvement of technical specialists. An agenda for each technical interchange
meeting (TIM) shall be generated and copies distributed to all participants one
week prior to the TIM. The Contractor shall prepare minutes of each TIM,
including the assigned action item list, and deliver a copy to TerreStar within
one week after the TIM.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 9 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

 

3.2.4.8

Readiness Reviews

The Contractor shall conduct Test Readiness Reviews prior to formal tests
defined in Section 3.5 of this SOW.

 

3.3

System Design and Development

The Contractor shall perform the system engineering, software design and
development, hardware design and development, and prototyping efforts necessary
to ensure that the S-BSS satisfies all of the functional and performance
requirements set forth in the S-BSS Procurement Specification.

 

 

3.3.1

[***]

 

 

3.3.2

Export Compliance Analysis

The Contractor shall perform an analysis of the S-BSS components and shall
determine the applicable export compliance regulations (e.g. International
Traffic in Arms Regulations (ITAR) or Export Authorization Regulations (EAR). A
preliminary assessment shall be made by the Kick-Off Meeting. Final rulings from
the appropriate export control authorities shall be received NLT PDR.

 

 

3.3.3

System Engineering

The Contractor shall establish a system engineering office within the S-BSS
program organization and shall maintain this office throughout the duration of
the program. This office shall implement and maintain the System Design Plan
submitted with the Contractor’s proposal and approved at the Kick-Off Meeting,
and shall ensure that all design activities are conducted in accordance with the
provisions of the plan.

The system engineering office shall have the overall responsibility of ensuring
that the S-BSS is in full compliance with the functional and performance
requirements contained in the System Procurement Specification, and agreed to in
the CONOPS, the System Performance Specification, and the ICD.

The Contractors system engineering office shall perform the following specific
tasks and others as necessary.

 

 

3.3.3.1

System Design

The Contractor shall develop, in accordance with the design plan and the S-BSS
Functional specification, an S-BSS concept and top level subsystem design and
shall document that design in the System Performance Specification (SPS). The
system design functions shall be allocated to hardware, software, and procedures
and documented in the Hardware Requirements Document, the Software Requirements
Document, and the CONOPS.

 

 

3.3.3.2

Common Satellite Air Interface Specification Development

The Contractor shall develop an air interface specification for the [***]. The
Contractor shall support TerreStar in the [***].

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 10 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

 

3.3.3.3

Interface Control Document

The Contractor shall specify all external and internal interfaces in a Subsystem
ICD. This document shall [***].

 

 

3.3.3.4

Analysis and Simulation

The design, [***]. The interim results and trade studies shall be presented at
the SRR with final results and trade studies at the PDR. The Analysis and
Simulation Plan shall be presented and agreed to at the Kick-Off Meeting.

 

 

3.3.3.5

Control and Management

The Contractor shall develop an S-BSS control and management system integrated
into the Satellite Beam Access Subsystem (SBAS) Control and Management System
(CMS) to provide a single integrated control console.

 

 

3.3.4

Software Design and Development

 

 

3.3.4.1

Software Development Plan

The Contractor shall provide a Software Deployment Plan (SDP) in accordance with
paragraph 3.10.1.5 of this SOW. The S/W development shall be managed in
accordance with the SDP through delivery of all three functionality releases.

 

 

3.3.4.2

Contractor Developed Software

The Contractor shall design, code, integrate, test, deliver, and repair all the
software required for subsystem operation and maintenance: including, software
installation, S-BSS configuration, monitoring, operation, and maintenance
through Operational Acceptance. The Contractor shall specify the software
language to be used.

 

 

3.3.4.3

Commercial Off-the-Shelf Software Products

If commercial off-the-shelf (COTS) software is used in the design, it shall be
products with demonstrable probability for support over the expected life of the
S-BSS in accordance with the contract.

 

 

3.3.4.4

Software Development

Where Contractor-developed software or Contractor modified commercially
available, off-the-shelf software is used as part of the design, the S/W shall
be developed or modified in accordance with the Contractor’s approved SDP. The
Contractor shall provide all licenses and documentation required for system
operation. S/W developed or modified under this contract, including all related
documentation and source code, shall be delivered as described in the Contract.

 

 

3.3.4.5

Software Design Documentation

The Contractor shall document functional software requirements in the Software
Design Specification, validating the traceability of the requirements from the
System Performance Specification. The Software Design Specification detail shall
be sufficient to ensure a common understanding of the requirements; ensure that
requirements are complete, consistent, and testable; and define the inputs and
outputs for every function. The software shall be designed, selected or
developed to facilitate life-cycle maintenance.

 

 

3.3.4.6

Software Test

The Contractor shall generate and use test plans, procedures, and reports to
verify that each software configuration item (SWCI) performs in accordance with
individual SWCI test specifications and the CI interface requirements. TerreStar
shall have the right to observe and monitor the CI tests. Following

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 11 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

completion of testing, the Contractor shall document the test results,
deviations from test procedures, and all software anomalies and submit a report
to TerreStar.

The Contractor shall provide all necessary test tools and equipment to support
S-BSS integration and test and Technical and Operational Verification.

 

 

3.3.5

Hardware Design and Test

 

 

3.3.5.1

Hardware Development Plan

The Contractor shall provide a Hardware Development Plan (HDP) in accordance
with paragraph 3.10 of this SOW. The H/W development shall be managed in
accordance with the HDP through delivery of all three functionality releases of
the S-BSS Program.

The hardware for this program shall consist of a combination of existing COTS,
modified COTS, modified Contractor equipment, and, if required, newly developed
equipment. The Contractor shall use the latest version of COTS hardware
components wherever possible, when consistent with the results of analysis,
reliability, availability, performance and other technical factors. The HDP
shall clearly define which portions of each HWCI are in each of these categories
with a justification for each selection.

 

 

3.3.5.2

Contractor Developed Hardware

The Contractor shall perform the planning, coordination, and implementation of
the tasks required to develop the S-BSS hardware developed tools, engineering
aids, simulators, tests aids, etc.

All hardware designed or modified, developed, manufactured, assembled and tested
by the Contractor or its Subcontractors shall be in accordance with the
requirements of the Program Product Assurance Plan.

The Contractor shall document functional hardware requirements in the Hardware
Design Specification, validating the traceability of the requirements from the
System Performance Specification. The Hardware Design Specification detail shall
be sufficient to ensure a common understanding of the requirements; ensure that
requirements are complete, consistent, and testable; and define the inputs and
outputs for every function. The hardware shall be designed and selected or
developed to facilitate life-cycle maintenance and to permit access to
facilitate replacement of components. The Contractor shall provide recommended
procedures for maintaining the equipment in the CI and System Maintenance
Procedures.

 

 

3.3.5.3

Hardware Test

The Contractor shall generate and utilize test plans, procedures, and reports to
verify that each hardware configuration item (HWCI) performs in accordance with
individual CI test specifications and the interface requirements for each input
and output port. TerreStar shall have the right to observe and monitor the CI
tests. Following completion of testing, the Contractor shall document the test
results, deviations from test procedures, and all hardware anomalies and submit
a report to TerreStar.

 

 

3.3.6

Prototyping, Demonstrations, and Simulations

 

 

3.3.6.1

Analysis and Simulation Plan

The Contractor shall review and analyze all S-BSS requirements, particularly the
[***], to determine which development activities require prototyping and/or
performance demonstrations and which requirements should be tested using
simulation. The results of this review shall be documented in the Analysis and
Simulation Plan and presented at the SRR.

 

 

3.3.6.2

Simulators

The Contractor shall develop simulator(s) in accordance with the requirements
agreed to in the Analysis and Simulation Plan. The simulator(s) shall be used
for formal test activities as agreed to in the System

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 12 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

Integration and Test Plan. The simulators shall be capable of run times that
allow for rapid turn around of scenarios that facilitate a thorough engineering
analysis and design optimization effort. In addition, TerreStar intends to use
the simulator(s) after delivery for troubleshooting, verification of new system
upgrades, and traffic loading analysis.

 

 

3.3.6.3

Prototyping and Demonstration Documentation

Any prototyping or demonstrations shall be completely defined and documented by
the Contractor with copies provided to TerreStar. The results of the prototyping
and demonstrations shall be documented in a report and summary data shall be
presented at the PDR. TerreStar shall have the right to be present at any S-BSS
performance demonstrations or simulations.

 

3.4

Production and Implementation

 

 

3.4.1

Production Process, Quality Assurance, and Configuration Management

The Contractor shall establish a production process and be responsible for the
procurement, manufacture, assembly, test and integration of the hardware and
software required for the delivery of a complete and operating S-BSS.

All production and implementation of deliverable equipment shall be in
accordance with the requirements of the S-BSS Hardware Development Plan,
Software Development Plan, the Product Assurance Plan, and the Manufacturing
Quality Assurance Plan.

The Contractor shall be responsible for the configuration management of the
Contractor controlled baseline and shall maintain configuration management until
Final Acceptance.

 

 

3.4.2

COTS Hardware and Software

 

 

3.4.2.1

COTS Procurement

The Contractor shall be responsible for the procurement of the COTS hardware and
software and for the verification of its performance. All COTS components shall
be selected to facilitate life-cycle maintenance. The configuration shall permit
updates and performance of preventive maintenance on a non-interference basis
with operations.

 

 

3.4.2.2

COTS Performance Verification

The Contractor shall define the specific verification methods to be used to
assure the acceptable performance of all COTS hardware and software items
selected to fulfill the S-BSS requirements. For equipment acquired from original
equipment manufacturers or other vendors, one or more levels of testing may be
performed in the factory according to vendor’s methods which conform to industry
standards, or according to approved procedures. Factory demonstrations,
post-installation verification testing and other standard evaluation methods to
ensure that acquired components operate as specified shall be identified in the
System Integration and Test Plan. Vendor-supplied documentation, including
user’s guides and operation procedures, shall be validated for accuracy and
completeness for S-BSS use prior to final acceptance from the vendor.

 

 

3.4.2.3

COTS Post Installation Testing

Following installation in the S-BSS, additional COTS functional and performance
tests may be required to ensure that the item has been properly integrated with
other satellite segment components and continues to operate as specified. It
shall be the Contractor’s responsibility to insure ongoing system operation and
performance in accordance with the requirements of the specification.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 13 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

 

3.4.3

S-BSS Integration

The Contractor shall be responsible for the integration of the COTS and all
manufactured elements of each CI, including the hardware and software required
for system operation, using the System Integration and Test Plan.

 

3.5

Technical and Operational Verification Phase

The functions and objective performance of each S-BSS Functionality Release
shall be verified during a Technical Verification Phase. This phase shall begin
with CI integration and test and shall conclude with the Technical Verification
Test, [***].

 

 

3.5.1

Integration

The Contractor shall perform integration of all hardware and software elements
of all CIs comprising the S-BSS Functionality Releases. The Contractor shall
perform integration of the S-BSS with all [***]. The integration activities
shall be in accordance with the Contractor developed System Integration and Test
Plan (STP), and the Product Assurance Plan and shall include TerreStar engineers
under the direction of Contractor management. Full access to all System
components at all times shall be granted to TerreStar personnel.

 

 

3.5.2

Test

 

 

3.5.2.1

General

The Contractor shall demonstrate S-BSS Functionality Release performance in a
series of formal tests and demonstrations using simulators/emulators, and actual
operational components. The formal tests shall be executed using Test Procedures
approved by TerreStar and generated in accordance with the STP and the System
Integration and Test Plan. The formal tests and demonstrations shall include
active TerreStar and QA participation in execution of procedures. The Contractor
shall execute the following formal tests: [***]. Each formal test shall be
preceded by a Test Readiness Review (TRR) conducted by the Contractor. During
the TRR, all aspects of the formal test shall be reviewed and assessed for
readiness to start testing including personnel, hardware, software, procedures,
and external coordination (i.e. satellite monitoring, external interface
support, etc.). A go/no-go assessment is made by TerreStar at the conclusion of
the TRR.

 

 

3.5.2.2

Test Objectives

Each Formal Test shall accomplish the following:

Figure 3-1 S-BSS Test Objectives

 

Test

 

Objective

 

Entry Criteria

 

Success Criteria

Consent-to-Ship

 

[***].

 

[***]

 

[***]

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 14 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

Technical Verification

   [ ***]   [ ***]   [ ***]

Operational Acceptance

   [ ***]   [ ***]   [ ***]

 

 

3.5.2.3

Test Discrepancies

The Contractor shall use his approved Product Assurance Plan processes to
document, correct, and regression test system test discrepancies. These
discrepancies shall be corrected prior to the start of the next formal test or
at a later time approved by TerreStar.

 

 

3.5.2.4

Test Reports

The Contractor shall prepare test reports documenting the results of the test
activity, including procedures executed, procedure pass/fail status,
discrepancies discovered, and data collected. Discrepancies that cause system
degradation or indicate a failure to meet performance specifications shall be
discussed with system impact defined and correction plans indicated.

 

3.6

System Deliverables

The Contractor shall deliver the hardware and software required to provide the
full capability and service features for each Functionality Release as described
in the S-BSS Functional Requirements.

 

 

3.6.1

Satellite Base Station

The Contractor shall deliver two components of the S-BSS, one for the satellite
gateway in North Las Vegas Nevada and one for the satellite gateway in Allan
Park, Ontario. The S-BSS, including all its components, shall satisfy the
functional and technical requirements specified in the S-BSS Functional
Requirements.

 

 

3.6.2

Spares

The Contractor shall deliver sufficient initial spares, as defined in the Spares
Provisioning Plan, to operate and maintain the S-BSS in accordance with the
S-BSS availability requirements set forth in the TSN_SAT_2_TRD-S-BSS Functional
Requirements.

 

 

3.6.3

S-BSS Test Bed

The Contractor shall deliver and install at the North Las Vegas operational site
an S-BSS Test Bed comprised of a minimal S-BSS configured with sufficient Base
Station/channel equipment to fully exercise and test the satellite network,
hardware and software upgrades, the air interface, and network configurations in
a non-operational environment. The S-BSS Test Bed shall interface to the [***].

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 15 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

 

3.6.4

System Simulators and Test Tools

The Contractor shall deliver to TerreStar and install as appropriate the S-BSS
System Simulator(s) used in system development, integration and test, and the
technical and operational verification phases.

 

3.7

Deployment

The Contractor shall provide a System Deployment Plan to define how the S-BSS
will be deployed for full revenue service. This plan is described in further
detail in the Documentation section.

The Contractor shall perform the planning and engineering necessary to install
the S-BSS in the two satellite gateway operational facilities at Allan Park
Ontario, and North Las Vegas, Nevada, in accordance with TerreStar Engineering
and Installation Guidelines (ref Section 2). Required facility modifications
will be presented at CDR with all supporting documentation. The Contractor shall
provide all S-BSS engineering drawings and other specifications necessary for
installation. TerreStar shall provide access to the facilities, as reasonably
required by the Contractor, necessary facility modifications, and any required
local permits, licenses, etc. A physical audit will be conducted after
installation and prior to Technical Verification to ensure all required
equipment and documentation is available.

The Contractor’s deployment plan shall [***].

The Contractor shall be responsible for packing, shipment, unpacking, and
installation of the S-BSS to the two satellite gateway sites at North Las Vegas,
Nevada and Allan Park, Ontario and shall do sufficient integrity testing to
ensure the S-BSS is ready for the Technical Verification Phase.

 

3.8

Technical Verification

The S-BSS Technical Specifications for each Functionality Release and all
interfaces with the TerreStar Network Segments shall be verified at each
satellite gateway operational facility [***]. This verification shall begin
after site installation is complete and a TRR is conducted. Tests shall include
[***] shall include verification of critical and relevant technical parameters.
If the Contractor elects to perform portions of the Technical Verification Tests
without using the in orbit satellite, those test shall be specifically mentioned
in the test plan and a strong justification provided.

[***] Test deficiencies shall be documented and resolution plans developed and
implemented.

[***]

[***]

 

3.9

Operational Verification

The readiness of the S-BSS Functionality Releases to enter operational service
shall be verified during an Operational Verification Phase. This phase shall
begin after the Technical Verification Review and shall

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 16 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

conclude with the completion of the operational demonstration/User Acceptance
Test (UAT) for each Functionality Release. [***]. Each test shall be preceded by
a TRR conducted by TerreStar.

[***]

 

3.10

Documentation

The Contractor shall follow industry standard documentation and data management
practices and procedures. Data Management shall encompass developed data and
data pertaining to COTS products.

For each Functionality Release, the Contractor shall provide COTS manuals for
all delivered COTS hardware and software and shall prepare CI and Subsystem
Maintenance Procedures for all developed hardware and software.

Documentation shall be delivered in a format compatible with the latest version
of Microsoft Office Professional Edition 2003 or higher and can be transferred
electronically. Delivery shall be in accordance with the schedules defined below
and shall allow a minimum of four weeks for TerreStar review prior to approval.
TerreStar shall approve/disapprove all documentation within four weeks of
receipt of final copy. Information contained in each document shall be as
proposed by the Contractor. The documents to be delivered for the Kick-Off
Meeting shall be delivered for review at a mutually agreed date to allow
TerreStar sufficient preparation time for the meeting.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 17 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

Figure 3-2 Contract Deliverable Schedule

 

Deliverable

  

Proposal

  

Kick-Off

  

SRR

  

PDR

 

CDR

  

CTS

  

Comments

Program Master Phasing Schedule

  

Prelim

  

Final

             

Project Mgmt Plan

  

Prelim

  

Final

             

Product Assurance Plan

  

Prelim

  

Final

             

System Engineering Design Plan

  

Prelim

  

Final

             

Software Development Plan

  

Prelim

  

Final

             

Hardware Development Plan

        

Prelim

  

Final

       

Data Management Plan

  

Prelim

  

Final

             

System Performance Specification

  

Define
Approach

  

Review
Proposal

  

Prelim

  

Final

       

Interface Control Document

  

Define
Approach

  

Review
Proposal

  

Prelim

  

Final

       

CONOPS

  

Define
Approach

  

Review
Proposal

  

Prelim

  

Final

       

Air Interface Specification

  

Define
Approach

  

Review
Proposal

  

Prelim

  

[***]

       

System Integration and Test Plan

  

Concept
provided by
TerreStar

  

Review
Concept

  

Draft

  

Preliminary

 

Final

     

Analysis and Simulation Plan

     

Prelim

  

Final

          

Export Control Analysis

     

Prelim

     

Final

       

Hardware Requirements Document

        

Prelim

  

Final

       

Software Requirements Document

        

Prelim

  

Final

       

Specification Traceability Matrix

        

Prelim

  

Final

       

Hardware Design Specification

           

Prelim

 

Final

     

Software Design Specification

           

Prelim

 

Final

     

System Operator’s Manual

             

Prelim

  

Final

  

System Deployment Plan

           

Prelim

 

Final

     

Manufacturing QA Plan

           

Prelim

 

Final

     

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 18 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

Deliverable

  

Proposal

  

Kick-Off

  

SRR

  

PDR

  

CDR

  

CTS

  

Comments

Spares Provisioning Plan

           

Prelim

  

Final

     

Training Plan

           

Prelim

  

Final

     

System Test Procedures

              

Prelim

  

Final

  

CI and System Build Documentation

              

Prelim

  

Final

  

CI and System Maintenance Procedures

              

Prelim

  

Final

  

Test Reports

                 

Final

  

Also required
for Technical
Verification
and
Operational
Acceptance

Project Status Reports

                    

Due at each
PMR

Maintenance and Support Plan

     

Prelim

        

Final

     

 

 

3.10.1

Documentation Descriptions

 

 

3.10.1.1

 Program Master Phasing Schedule

The Program Master Phasing Schedule shall define the following:

[***]

 

 

3.10.1.2

 Program Management Plan

The Program Management Plan shall define the structure and management
organization used to execute the program (ref. para 3.2.2).

 

 

3.10.1.3

 Product Assurance Plan

A Product Assurance Plan shall be developed for Hardware Quality Assurance, Data
Management and Configuration Management. The Software Quality Assurance and
Software Configuration Management processes shall be documented in the Software
Development Plan according to normally accepted commercial practice. The
Hardware Quality and Configuration Management processes shall use best
commercial practices or accepted standards as applicable for the type of
hardware being developed. The Product Assurance Plan shall identify all
standards used.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 19 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

 

3.10.1.4

System Engineering Design Plan

The Contractor shall provide a System Engineering Design Plan that details the
system engineering process to be used during the development. A structured,
top-down design process that ensures compliance to the SPS shall be used. At a
minimum the process shall consider the following: requirements allocation,
establishment and maintenance of design budgets; consideration of TerreStar
Network design and Satellite Segment design; analysis and simulation efforts;
design oversight of the various system, hardware, and software design
activities; design optimization; use of common methodologies, tools, procedures
and documentation: proactive coordination and resolution of issues with and
among design groups; a coordinated test philosophy; and a responsive
specification design process with TerreStar visibility and joint
Contractor/TerreStar system specification change approval.

 

 

3.10.1.5

Software Development Plan

The Contractor shall provide a Software Development Plan in accordance with
normally accepted commercial practice. The plan shall be delivered in final at
the Kick-Off Meeting.

 

 

3.10.1.6

Hardware Development Plan

Contractor shall provide a Hardware Development Plan that defines the hardware
development process to be used for the development of new hardware, the
integration of COTS, and the modification of COTS. The plan shall define
required documentation, use of engineering notebooks, integration processes,
discrepancy reporting, and discrepancy correction.

 

 

3.10.1.7

Data Management Plan

The Contractor shall implement a Data Management Plan to manage and control the
generation, acquisition and maintenance of technical documents, engineering
data, vendor data, manuals, management data and operational support data.

 

 

3.10.1.8

Analysis and Simulation Plan

The Contractor shall provide a plan which defines which requirements will be
verified by analysis, prototyping, simulation and/or modeling.

 

 

3.10.1.9

System Performance Specification

The System Performance Specification shall define the functional performance,
interface, logistical, and quality requirements of the S-BSS and shall include a
verification matrix to define how and when each requirement in the SPS will be
verified (analysis, inspection, test, computer simulation; unit test, subsystem
test, etc.).

 

 

3.10.1.10

Interface Control Document

The Contractor shall provide an Interface Control Document that describes both
physically and functionally all internal and external system interfaces. It
shall be compatible with existing satellite segment, IP Network, OSS/BSS, and 3G
Core/IMS ICDs. The IP Network and 3G Core/IMS ICDs will be provided by TerreStar
as described in section 2.

 

 

3.10.1.11

System Operations Concept

The Contractor shall develop a System Operations Concept (CONOPS) that describes
the operation of the S-BSS within the satellite segment and its interfaces with
the IP Network and User Equipment and allocates functional and performance
requirements from the SPS to the operational procedures. The document shall be
written in a format provided by the Contractor and should include: a system
description

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 20 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

with functional diagrams, an operations description with data flow diagrams,
operation time lines, Human/Machine Interface (HMI), etc. The contractor shall
include in the CONOPS likely disaster scenarios with how the S-BSS would
allocate frequency and power to the channels and the likely capacity of the
satellite segment in each scenario.

 

 

3.10.1.12

[***] Specification

The Contractor shall develop a [***] Specification for [***].

The specification shall be in a form compatible with [***].

 

 

3.10.1.13

Hardware Requirements Document

The Contractor shall provide a Hardware Requirements Document that allocates
functional and performance requirements from the SPS to the system hardware.
This document shall be used as the basis for the Hardware Design Specification.

 

 

3.10.1.14

Software Requirements Document

The Contractor shall provide a Software Requirements Document that allocates
functional and performance requirements from the SPS to the system software.
This document shall be used as the basis for the Software Design Specification.

 

 

3.10.1.15

System Integration and Test Plan

The Contractor shall provide a System Integration and Test Plan that reasonably
conforms with the Test Concept document previously provided to Contractor and
that details the test philosophy and test process to be used to accomplish
system integration and technical and operational verification. [***].

Examples of tests that shall be included are: [***].

The Test Plan shall define a problem reporting process that contains defined
severity levels with Contractor response and resolution times specified.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 21 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

 

3.10.1.16

Specification Traceability Matrix

The Contractor shall generate a matrix showing the flow down of the TerreStar
system specifications into the S-BSS subsystem, CIs, and units.

 

 

3.10.1.17

Hardware and Software Design Specifications

The Contractor shall provide design specifications for each hardware and
software configuration item. The specification shall be written in a format
provided by the Contractor and shall include: a configuration item definition,
interface definitions, major components, characteristics, design and
construction standards, physical and functional characteristic, test
requirements, etc.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 22 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

 LOGO 

TerreStar Satellite Base Station Subsystem SOW

 

 

3.10.1.18

System Operators Manual

The Contractor shall provide complete documentation on the proper operation and
features of the S-BSS suitable for the network operators.

 

 

3.10.1.19

System Deployment Plan

The System Deployment Plan (SDP) shall include the Contractor’s plan for S-BSS
delivery and installation, facility requirements, field service support after
Consent-to-Ship, etc. The plan shall also include depot and field support for
software and hardware maintenance, spares provisioning, O&M facility
modifications, and TerreStar operator, customer service, engineering and field
service training.

 

 

3.10.1.20

Manufacturing QA Plan

The Contractor shall provide an equipment manufacturing plan showing the
inspections, procedures and other quality functions it will use to assure that
the deliverable hardware satisfies the program quality requirements.

 

 

3.10.1.21

Spare Provisioning Plan

The Contractor shall provide a plan for recommended spare parts inventory to be
maintained by TerreStar to assure continued reliable operations.

 

 

3.10.1.22

Training Plan

The Contractor shall develop a plan describing the procedures, materials, media
and methodologies it will use to provide training to all subsystem users and
operators. Training methods may include, but are not limited to, computer
assisted instruction, classroom presentation, supervised on-the-job training,
and video tape presentations.

 

 

3.10.1.23

System Test Procedures

The Contractor shall develop System Test Procedures to test and validate system
performance during the formal test activities.

 

 

3.10.1.24

CI and Subsystem Build Documentation

Engineering documentation shall be delivered for all TerreStar funded
development. This documentation shall include: design specifications,
schematics, wiring diagrams, parts lists, process specifications, assembly
instructions, test specifications, quality standards, licenses, or any other
documentation needed to technically and legally operate the delivered subsystem.
Schematics, wiring diagrams, parts lists and as installed facility drawings
shall be provided for each S-BSS location. For S/W developed or modified under
this contract, the Contractor shall provide all licenses and documentation
required for system operation, including all source code, as described in the
Contract.

 

 

3.10.1.25

CI and Subsystem Maintenance Procedures

CI and System Maintenance Procedures shall be provided for the S-BSS at each
location. These documents shall include: field service manuals, troubleshooting
instructions and line replaceable unit

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 23 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

(LRU) identification, operating procedures, emergency procedures, network
management procedures, etc.

 

 

3.10.1.26

Test Reports

The Contractor shall deliver a test report at the conclusion of each formal test
activity. These reports are described in paragraph 3.5.2.

 

 

3.10.1.27

Project Status Reports

Project Status Reports shall be provided at each PMR as described in paragraph
3.2.3.

 

 

3.10.1.28

Maintenance and Support Plan

The Contractor shall develop a Maintenance and Support Plan which details the
organization and activities necessary to provide operational support for S-BSS
throughout the Warranty period.

 

 

3.10.2

S-BSS Specification Tree

The diagram below shows the specification and manual relationships.

Figure 3-3 Documentation Specification Tree

[***]

[***]

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 24 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

3.11

Training

 

 

3.11.1

Training Plan

The Contractor shall generate an S-BSS Operations and Maintenance Training Plan.
The Contractor shall impart to TerreStar personnel the skills necessary to
operate and maintain the S-BSS in an effective and efficient manner and within
subsystem performance specifications.

 

 

3.11.2

Training Material

The Contractor shall provide O&M training course materials including course
description, curricula, class handouts, and training course materials; provide
trained and qualified instructors; and conduct the presentation of the training
course.

 

 

3.11.3

Training Courses

The Contractor shall develop a training course that address safety, security,
familiarization with S-BSS equipment, functionality, air interface design,
maintenance, installation, and operation. Course shall be developed for specific
job areas to achieve proficiency levels consistent with assigned tasks, as well
as skills for overall operation of the S-BSS.

 

 

3.11.4

Training Methods

Training methods may include, but are not limited to, computer assisted
instruction, classroom presentation, supervised on-the-job training, and video
tape presentations.

 

 

3.11.5

Training Documents

The Contractor shall prepare the following documents: Training Plan, Training
Course Materials, Instructor’s Guide, Operations Certification Procedures and
Materials.

 

3.12

Customer Furnished Equipment

Unless clearly stated in the body of the following, dates for deliverables are
TBD; the Contractor and TerreStar shall agree dates NLT SRR.

 

 

3.12.1

Site Facilities

TerreStar shall be responsible for provisioning the two satellite gateway
facilities including the building and associated infrastructure as specified in
the System Deployment Plan. The site facilities must be available by [***].

TerreStar shall provide the onsite office space, power, communications, storage,
etc for the site installation team.

TerreStar shall provide [***] no later than [***].

TerreStar shall provide connectivity to the CALEA and E911 services.

 

 

3.12.2

S-BSS Testing

[***]

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 25 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

TerreStar shall provide priority access to the satellite beam covering
Contractor design facility in Maryland for a minimum period of 10 continuous
hours per day on or before [***]. In addition, TerreStar shall provide priority
access to all beams 24x7 no later than [***].

TerreStar shall provide the User Equipment (UE) and the necessary UE technical
support to be used during the Technical and Operational Verification Phases. The
UE must be available by [***].

TerreStar shall provide numbering plans (as required, IP address plans,
telephone numbering plans, or others not later than [***].

TerreStar shall provide [***] connectivity as required at the Contractor
facility for use during development, test, integration and Consent-to-Ship
Testing [***].

TerreStar shall provide a functional [***] simulator at Hughes Lab Facilities by
[***], and the operational [***] in the field for field testing by [***].

TerreStar shall provide access to the [***] for Contractor use during
development, test, integration, Consent-to-Ship Testing, and Technical and
Operational Verification as defined in the System Integration and Test Plan and
on a non interference basis with SBN activities.

After S-BSS Acceptance, TerreStar will provide access to the TerreStar
Development and Test environments for use during warranty repairs, functionality
improvements, integration and test activities, and other development
requirements. TerreStar will provide test and development support as mutually
agreed.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 26 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

4

Project Schedule

 

4.1

General

The S-BSS project shall be comprised of several functionality releases as
described in section 3.1. The Functionality [***] phasing is portrayed below.
Key dates are provided in section 3.1. Planning for [***] starts when a letter
contract/MOU is issued and concludes 45 days later with a Kick-Off Meeting. As
the [***] development progresses and subsystem integration begins, the program
enters the [***] Technical Verification Phase. This Phase concludes with the
[***] Technical Verification Test and Technical Verification Review and the
[***] Operational Verification Phase begins. During this phase the Contractor
shall support an operational demonstration/UAT planned and executed by
TerreStar. This phase concludes with S-BSS [***] after the successful completion
of the operational demonstration/UAT and the Operational Acceptance Review. O&M
Handover for [***] occurs at [***] and for [***] at Final Acceptance.

Figure 4-1 High Level S-BSS Project Schedule

[***]

Subsequent Functionality Releases shall follow the high level project phases
shown in Figure 4-1 .

 

4.2

Program Milestones

Program milestones are: Kick-Off Meeting, System Requirements Review,
Preliminary Design Review, Critical Design Review, Consent-to-Ship Review,
Technical Verification Review, and Operational Acceptance. These are defined
below.

 

 

4.2.1

Planning and Development

Planning and development shall be conducted according to the Contractor’s
Program Management Plan, System Engineering Design Plan, Hardware and Software
Development Plans, and the Product Assurance Plans. Suggested efforts are as
follows and required milestones are defined.

Joint Activities (TerreStar Lead)

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 27 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

 

4.2.2

Kick-Off Meeting

The Kick-Off Meeting purpose, scope and deliverables are defined in paragraph
3.2.3.1.

 

 

4.2.3

System Requirements Review

The SRR purpose, scope and deliverables are defined in paragraph 3.2.4.2. Each
Functionality Release shall have an SRR.

Figure 4-2 Technical Meetings

[***]

 

 

4.2.4

Preliminary Design Review

The PDR purpose, scope and deliverables are defined in paragraph 3.2.4.3. Each
Functionality Release shall have a PDR. The PDR for [***] may be combined with
the SRR by mutual consent.

 

 

4.2.5

Critical Design Review

The CDR purpose, scope and deliverables are defined in paragraph 3.2.4.4. Each
Functionality Release shall have a CDR.

 

 

4.2.6

Technical Verification

Technical verification shall be conducted according to the Contractor’s Program
Management Plan, the System Integration and Test Plan, and the Product Assurance
Plan. Suggested efforts are as follows and required milestones are defined. Each
Functionality Release shall have a Technical Verification Test.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 28 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

Figure 4-3 Integration and Test High Level Schedule

[***]

 

 

4.2.7

Consent to Ship Review

 

 

4.2.7.1

CTS Purpose

Verify the readiness to ship S-BSS to the operational site and the readiness of
the operational sites to accept the S-BSS deliverables.

 

 

4.2.7.2

CTS Scope

Review consent-to-ship test results, operational facility preparations, and
deployment preparations. Each Functionality Release shall have a CTS Review.

 

 

4.2.7.3

CTS Deliverables

Satellite Base Station; initial spares; S-BSS test tools; lien work-off plan; CI
and System Maintenance Procedures; System Test Procedures; CI and System Build
Documentation; Test Reports.

 

 

4.2.8

Technical Verification Review

 

 

4.2.8.1

Technical Verification Purpose

There shall be a Technical Verification Review (TVR) for each functionality
release to determine: [***].

 

 

4.2.8.2

Technical Verification Scope

During the TVRs the Contractor shall present information on the readiness of the
S-BSS including: a review of the Technical Verification Test results to validate
proper technical performance; a complete report on all open problem reports that
summarize the issue, the severity, the resolution plan, and when the problem
will be available for integration into the operational system; operations and
maintenance procedures; S-BSS spares availability; S-BSS stability and
availability; and other technical and operational readiness issues.

 

 

4.2.8.3

Technical Verification Deliverables

Test Reports; technically verified S-BSS; problem report work-off plan.

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 29 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

 

4.2.8.4

Technical Verification Success Criteria

The data presented at the TVR will be assessed and a determination made on the
readiness of the S-BSS to enter the Operational Verification Phase. The
following criteria shall be met. An assessment that the S-BSS is ready for
Operational Verification must be made to successfully complete the TVR.

[***]

 

4.3

Operational Verification

Operational verification shall be conducted according to the Contractor’s
Program Management Plan, TerreStar System Integration and Test Plan, S-BSS
Integration and Test Plan, the Product Assurance Plan, and the jointly developed
operational procedures. Suggested efforts are as follows and required milestones
are defined. Each Functionality Release shall have an Operational Verification
Test.

Figure 4-4 Operational Verification High Level Schedule

[***]

 

 

4.3.1

Operational Readiness Review (ORR)

 

 

4.3.1.1

Operational Readiness Review Purpose

There shall be an Operational Readiness Review (ORR) for Functionality [***] to
determine: if the required functionality and capacity for the release is
operating in accordance with the design and requirements.

 

 

4.3.1.2

Operational Readiness Review Scope

Review Operational Verification Test results for trouble reports, system
stability, operational procedure quality, personnel training, and other
pertinent requirements.

During the ORRs the Contractor shall present information on the readiness of the
S-BSS including: a review of the S-BSS technical performance during the
Operational Verification Test to validate proper technical performance; a
complete report on all open problem reports that summarize the issue, the
severity, the resolution plan, and when the problem will be available for
integration into the operational

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 30 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem SOW

 

system; operations and maintenance procedures; S-BSS spares availability; S-BSS
stability and availability; and other technical and operational readiness
issues.

 

 

4.3.1.3

Operational Readiness Review Deliverables

Operational procedures and trained personnel. Problem report work-off plan.

 

 

4.3.1.4

Operational Readiness Review Success Criteria

The data presented at the ORR will be assessed and a determination made on the
readiness of the S-BSS to enter Revenue Service. The following criteria shall be
met. [***]

[***]

 

4.4

Full Revenue Service

[***] Operational Readiness Review shall be held prior to the Start of Revenue
Service (ref paragraph 3.1). The Key Milestone, [***], shall be not later than
[***].

 

Exhibit A

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 31 of 31



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

Exhibit B

Satellite Base Station Subsystem (S-BSS)

Functional Requirements

 

Version 3.3    February 6, 2007

 

Hughes Network Systems, LLC

  

11717 Exploration Lane

  

Germantown, Maryland 20876

     

TerreStar Networks, Inc.

  

One Discovery Place

  

12010 Sunset Hills Road, 6th Floor

  

Reston, Virginia 20190

     

This document contains data and information proprietary to TerreStar Networks
Inc. This data is being furnished pursuant to the provisions of the Contract
between TerreStar Networks Inc. and Hughes Network Systems, LLC for the
TerreStar Satellite Base Station Subsystem. Hughes Network Systems, LLC and
TerreStar Networks Inc. shall have the right to duplicate, use or disclose the
data and information to the extent specified in the Contract and herein.

Information included in this Exhibit may contain technical data controlled by
the Export Administration Regulations (“EAR”) and/or the International Traffic
in Arms Regulations (“ITAR”). This document has not been cleared for export or
transfer to a Foreign Person or foreign entity.

 

Exhibit B

            Page 1 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

Notices:

 

 

•

 

The S-BSS shall comply with stricter of the requirements in Section 1 through12
and Annex 1 of this document.

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 2 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

1.0    OVERVIEW

   5

1.1    Company Overview

   5

1.2    Purpose of This Document

   5

1.3    TerreStar System Architecture

   5

1.4    S-BSS ARCHITECTURE AND REQUIREMENTS

   6

1.5    FREQUENCY ALLOCATION

   8

1.5.1     ATC Network Air Interface

   8

1.5.2     Satellite Network Air Interface

   9

1.5.3     Satellite Network Interference

   9

1.6    FCC REQUIREMENTS

   10

1.6.1     Out of Channel/Out of Band Emissions

   10

1.6.2     ATC Satellite Sharing Requirements

   10

1.6.3     ATC Certification

   10

1.7    OPERATIONAL REQUIREMENTS

   10

2.0    S-BSS INTERFACES

   11

3.0    SERVICES & QUALITY of SERVICE MANAGEMENT OPERATIONS

   12

3.1    Services

   15

3.1.1     VoIP:

   15

3.1.2     Emergency Voice Calling:

   16

3.1.3     IP Multicast and Push-to-Talk Voice:

   16

3.1.4     Data Services:

   17

3.1.5     Video Services:

   17

3.1.6     Multimedia:

   18

3.2    Handoff REQUIREMENTS

   18

3.3    Element Management Operations

   19

4.0    S-BSS TECHNICAL & PERFORMANCE REQUIREMENTS

   21

4.1    Radio Performance Requirements

   21

4.1.1     Transmitter

   21

4.1.2     Receiver

   23

4.2    General Performance Requirements

   25

4.2.1     Synchronization

   25

4.2.2     Spot Beam Operation

   26

4.2.3     Inter-Beam Beam C/I

   26

4.3    INTERFACE TECHNICAL PARAMETERS

   26

4.3.1     S-BSS to GBBF

   26

4.3.2     S-BSS to SGSN (Iu-PS)

   27

4.3.3     S-BSS to SGSN (Iu-BC) (P6M)

   27

4.3.4     S-BSS Clock Stability

   27

4.3.5     VLANs, GigE and Routing (TBR by PDR)

   27

4.4    Physical and Environmental Requirements

   27

5.0    S-BSS Radio Resource Control Requirements

   28

6.0    Prioritization and Pre-emption Support

   29

7.0    Power Control

   30

8.0    Network Management

   30

8.1    Fault Management

   31

8.2    Configuration management

   31

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 3 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

8.3    Performance and Usage Statistics Collection

   32

8.4    security and Access Management

   32

9.0    Narrow-Band Beam Forming (NBBF) (ICD+o3M, ICD shall be delivered by TSN
EDC+2M)

   32

10.0 Two-Satellite Diversity

   34

11.0 Single Antenna Interference Cancellation (SAIC) (P6M)

   34

12.0 MIMO (Alamouti Scheme) (O3M)

   34

13.0 Annex 1- GMR-3G Reference and Requirements

   35

A.     GMR-3G Physical Channels

   37

B.     Logical Channels

   42

14.0 Annex 2 – Schedule of Feature Releases

   44

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 4 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

1.0

OVERVIEW

 

1.1

COMPANY OVERVIEW

TerreStar Networks Inc. is a Reston, Virginia-based provider of advanced mobile
communications services for the North American market. TerreStar plans to launch
an innovative communications system to provide mobile coverage throughout the US
and Canada using several classes of devices from a typical handset to vehicle
mounted terminals. This seamless, ubiquitous network, based on integrated
satellite/ground-based technology, will allow service in even the most
hard-to-reach areas, and will finally allow for the interoperable, survivable
and critical communications infrastructure that our nation’s first responders
need. The TerreStar hybrid network will provide advanced IMS based 3.5/4G
communication services for government, enterprise and personal customers. More
information is available at http://www.terrestar.com/

 

1.2

PURPOSE OF THIS DOCUMENT

This document provides the functional requirements for the Satellite Base
Station Sub-system (S-BSS) to provide satellite air interface radio connectivity
to User Equipments (UEs) and their connectivity to the TerreStar IP networks to
provide packet switched IMS based services.

 

1.3

TERRESTAR SYSTEM ARCHITECTURE

The overall hybrid (Terrestrial and Satellite) radio access network (RAN)
architecture is shown in Figure 1-1.

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 5 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

Figure 1-1. TerreStar Hybrid Radio Access Network Architecture

The RAN is composed of two radio subsystems:

 

 

•

 

Satellite BSS ( S-BSS)

 

 

•

 

Terrestrial RAN (ATC-RAN)

[***]

 

1.4

S-BSS ARCHITECTURE AND REQUIREMENTS

Figure 1-2 shows the system architecture with S-BSS subsystems.

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 6 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

Figure 1-2. S-BSS Segment and Gateways

S-BSS Requirements/Specifications:

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 7 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

1.5

FREQUENCY ALLOCATION

[***]

 

1.5.1

ATC Network Air Interface

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 8 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

1.5.2

Satellite Network Air Interface

[***]

[***]

Figure 1-3. Frequency Plan

 

1.5.3

Satellite Network Interference

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 9 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

1.6

FCC REQUIREMENTS

The operation of the satellite network elements with regard to RF Spectrum
issues are governed by national regulatory rulings. For operation within the US,
these rulings are issued by the FCC. For operation within Canada, they are
issued by Industry Canada. Both agencies have allowed ATC operation in
conjunction with MSS operation. The FCC rules pertaining to operation of the
satellite network are contained in 47CFR part 25.

 

1.6.1

Out of Channel/Out of Band Emissions

The FCC rules contained in 47 CFR 25.202 must be met with respect to out of
channel emissions. Specifically, the mean power of emissions shall be attenuated
below the mean output power of the transmitter in accordance with the following
rules:

 

 

1.

In any 4 kHz band, the center frequency of which is removed from the assigned
edge of channel/band by more than 50% up to and including 100% of the authorized
bandwidth: 25 dBc

 

 

2.

In any 4 kHz band, the center frequency of which is removed from the assigned
edge of channel/band by more than 100% up to and including 250% of the
authorized bandwidth: 35 dBc

 

 

3.

In any 4 kHz band, the center frequency of which is removed from the assigned
edge of channel/band by more than 250% of the authorized bandwidth: An amount
equal to 43 dB plus 10 times the logarithm to the base 10 of the transmitter
power in Watts, i.e. 43 + 10 LOG10 [P (W)] dB

 

1.6.2

ATC Satellite Sharing Requirements

 

 

1.

47CFR 25.149 (b) Defines the requirements for ATC and satellite sharing

1.6.3 ATC Certification

47CFR 25.150 (C) (1). Equipment must be certified as set forth in 2.803.

47CFR 25.150 (C) (2). Equipment must comply with RF Safety as outlined in
1.1307(b).

 

1.7

OPERATIONAL REQUIREMENTS

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 10 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

2.0

S-BSS INTERFACES

The S-BSS shall interwork with the following interfaces (as shown in Figure 1-2)
:

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 11 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

Figure 2-1. An interface diagram for [***]

[***]

 

3.0

SERVICES & QUALITY OF SERVICE MANAGEMENT OPERATIONS

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 12 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

Figure 3-1: End-to-End QoS Model

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 13 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 14 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

3.1

SERVICES

[***]

 

3.1.1

VoIP:

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 15 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

3.1.2 Emergency Voice Calling:

[***]

3.1.3 IP Multicast and Push-to-Talk Voice:

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 16 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

3.1.4

Data Services:

[***]

 

3.1.5

Video Services:

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 17 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

3.1.6

Multimedia:

[***]

 

3.2

HANDOFF REQUIREMENTS

The different possible mobility and hand-off scenarios are shown in the figure
below:

[***]

Figure 3-2: Hand-off Scenarios

The S-BSS shall support the following [***]:

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 18 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

3.3

ELEMENT MANAGEMENT OPERATIONS

[***]

The element management shall include the following interfaces at the minimum:

[***]

Fault Management Requirements:

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 19 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

Configuration Management Requirements:

[***]

Performance Management requirements:

[***]

Security Management Requirements:

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 20 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

4.0

S-BSS TECHNICAL & PERFORMANCE REQUIREMENTS

 

4.1

RADIO PERFORMANCE REQUIREMENTS

 

4.1.1

Transmitter

 

4.1.1.1

Output Spectrum

[***]

 

4.1.1.2

Number of Beams

[***]

 

4.1.1.3

Carrier Bandwidth

[***]

 

4.1.1.4

Carrier Spacing

[***]

 

4.1.1.5

Number of Carriers Supported Per Beam

[***]

 

4.1.1.6

Modulation

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 21 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

4.1.1.7

Transmit Symbol Rates

[***]

 

4.1.1.8

Transmit Pulse Filter

[***]

 

4.1.1.9

Transmit Error Vector Magnitude

[***]

 

4.1.1.10

Transmit Power Control

[***]

 

4.1.1.11

Frequency Accuracy

[***]

 

4.1.1.12

Forward Error Correction Coding

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 22 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

4.1.1.13

TDMA Burst and Frame Length

[***]

 

4.1.1.14

RF Output Spectrum Emissions

 

4.1.2

Receiver

 

4.1.2.1

Input Spectrum

[***]

 

4.1.2.2

Number of Beams

[***]

 

4.1.2.3

Carrier Bandwidth

[***]

 

4.1.2.4

Carrier Spacing

[***]

 

4.1.2.5

Number of Carriers Supported Per Beam

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 23 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

4.1.2.6

Modulation

[***]

 

4.1.2.7

Receive Symbol Rates

[***]

 

4.1.2.8

Receiver Matched Filter

[***]

 

4.1.2.9

Receive Dynamic Range

[***]

 

4.1.2.10

Frequency Accuracy

[***]

 

4.1.2.11

Diversity Combining

[***]

 

4.1.2.12

Forward Error Correction Coding

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 24 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

4.1.2.13

TDMA Burst and Frame length

[***]

 

4.1.2.14

Es/No, Eb/No Requirements

[***]

 

4.1.2.15

Receiver Selectivity

[***]

 

4.1.2.16

Spurious Emissions

[***]

 

4.2

GENERAL PERFORMANCE REQUIREMENTS

 

4.2.1

Synchronization

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 25 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

4.2.2

Spot Beam Operation

[***]

 

4.2.3

Inter-Beam Beam C/I

[***]

 

4.3

INTERFACE TECHNICAL PARAMETERS

 

4.3.1

S-BSS to GBBF

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 26 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

4.3.2

S-BSS to SGSN (Iu-PS)

[***]

 

4.3.3

S-BSS to SGSN (Iu-BC) (P6M)

[***]

 

4.3.4

S-BSS Clock Stability

[***]

[***]

 

4.3.5

VLANs, GigE and Routing (TBR by PDR)

[***]

4.4 PHYSICAL AND ENVIRONMENTAL REQUIREMENTS

 

 

•

 

Size:

[***]

 

 

•

 

Modularity:

[***]

 

 

•

 

. Weight:

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 27 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

 

•

 

Power:

[***]

 

 

•

 

Operational Environment:

[***]

 

 

•

 

Storage Environment:

[***]

 

 

•

 

Transportation Environment:

[***]

 

5.0

S-BSS RADIO RESOURCE CONTROL REQUIREMENTS

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 28 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

6.0

PRIORITIZATION AND PRE-EMPTION SUPPORT

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 29 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

7.0

POWER CONTROL

[***]

 

8.0

NETWORK MANAGEMENT

Network management shall provide the following features within the S-BSS
components:

[***]

The S-BSS shall have an [***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 30 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

8.1

FAULT MANAGEMENT

[***]

 

8.2

CONFIGURATION MANAGEMENT

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 31 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

8.3

PERFORMANCE AND USAGE STATISTICS COLLECTION

[***]

 

8.4

SECURITY AND ACCESS MANAGEMENT

1. [***]

 

9.0

NARROW-BAND BEAM FORMING (NBBF) (ICD+O3M, ICD SHALL BE DELIVERED BY TSN EDC+2M)

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 32 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

Figure 9-1: NBBF to SBSS dynamic interfaces

[***]

The SBSS shall include the following interfaces

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 33 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

10.0

TWO-SATELLITE DIVERSITY

The S-BSS design shall provide [***]

[***]

 

11.0

SINGLE ANTENNA INTERFERENCE CANCELLATION (SAIC) (P6M)

[***]

 

12.0

MIMO (ALAMOUTI SCHEME) (O3M)

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 34 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

13.0

ANNEX 1- GMR-3G REFERENCE AND REQUIREMENTS

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 35 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

Figure A-1. GMR-3G User Plane Protocol Stack

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 36 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

Figure A-2. GMR-3G Control Plane Protocol Stack

Table A-1. GMR-3G Application Specifications

 

Section

   Reference    Requirement      1    [***]    2    [***]    3    [***]    4   
[***]    5    [***]    6    [***]    7    [***]

 

A.

GMR-3G Physical Channels

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 37 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 38 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

Table A-2. Forward Link Modulation, Coding, and Information Rates

 

Reference

   Modulation   

Approx.

Effective

Code

Rate

   BW (KHz)    Symbol Rate    Approx. Net
Payload Bit
Rate (Kb/s)   

Gross Bit

Rate

(Kb/s)

1

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

2

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

3

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

4

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

5

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

6

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

7

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

8

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

9

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

10

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

11

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

12

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

13

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

14

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

[***]

Table A-3. Return Link Modulation, Coding, and Information Rates

 

Reference

   Modulation   

Approx.

Effective

Code

Rate

  

BW

(KHz)

  

Symbol

Rate

   Approx. Net
Payload Bit
Rate (Kb/s)   

Gross Bit

Rate

(Kb/s)

1

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

2

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

3

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

4

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

5

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

6

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

7

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

8

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

9

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

10

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

11

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 39f 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

The S-BSS required Es/No and the corresponding error rates are defined in
Table A-4. These values represent the AWGN modem performance stand alone without
terminal or Gateway Earth Station RF or satellite link impairments.

Table A-4. Return Link Es/No (Modem to Modem)

 

Reference

   Modulation    FEC   

Approx

Code

Rate

   Symbol Rate
(KS/s)   

Required

Es/No

(dB)

   BER/FER

1

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

2

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

3

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

4

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

5

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

6

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

7

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

8

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

9

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

10

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

11

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

Table A-5. S-BSS Channel Unit Specifications

 

Section

   Reference   

Requirement

  

1

  

[***]

  

2

  

[***]

  

3

  

[***]

  

4

  

[***]

  

5

  

[***]

  

6

  

[***]

  

7

  

[***]

  

8

  

[***]

  

9

  

[***]

  

10

  

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 40 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

Section

   Reference   

Requirement

  

11

  

[***]

  

12

  

[***]

  

13

  

[***]

  

14

  

[***]

  

15

  

[***]

  

16

  

[***]

  

17

  

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 41 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

  18   

[***]

  19   

[***]

  20   

[***]

 

B.

Logical Channels

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 42 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 43 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TerreStar Satellite Base Station Subsystem Functional

Requirements

 

14.0

ANNEX 2 – SCHEDULE OF FEATURE RELEASES

 

Release

  

Feature

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

 

Exhibit B

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 44 of 44



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM PRICE

                    AND PAYMENT MILESTONE SCHEDULE

 

Exhibit C

TerreStar Satellite Base Station Subsystem

(S-BSS)

Price and Payment Milestone Schedule

 

Hughes Doc. # H35516, Version 4

  February 6, 2007

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, Maryland 20876

    

TerreStar Networks, Inc.

One Discovery Place

12010 Sunset Hills Road, 6th Floor

Reston, Virginia 20190

    

This document contains data and information proprietary to Hughes Network
Systems, LLC and TerreStar Networks Inc. This data is being furnished pursuant
to the provisions of the Contract between TerreStar Networks Inc. and Hughes
Network Systems, LLC for the TerreStar Satellite Base Station Subsystem. Hughes
Network Systems, LLC and TerreStar Networks Inc. shall have the right to
duplicate, use or disclose the data and information to the extent specified in
the Contract.

 

Exhibit C

            Page 1 of 8



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM PRICE

                    AND PAYMENT MILESTONE SCHEDULE

 

TABLE OF CONTENTS

 

SECTION

   PAGE

1.1    PURPOSE AND SCOPE

   4

1.2    DOCUMENT HIERARCHY

   4

2.0    PRICE SCHEDULE

   5

2.1    PRICE SCHEDULE

   5

2.1.1     SBSS Baseline Price

   5

2.1.2     SBSS Options Prices

   6

3.0    PAYMENT PLAN

   8

3.1    PAYMENT PLAN

   8

 

Exhibit C

            Page 2 of 8



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM PRICE

                    AND PAYMENT MILESTONE SCHEDULE

 

LIST OF TABLES

 

TABLE

   PAGE

Table 1-1.

 

Document Hierarchy

   4

Table 2-1.

 

S-BSS Baseline Price

   5

Table 2-2.

 

S-BSS Options

   6

Table 2-3.

 

[***]

   6

Table 2-4.

 

[***]

   7

 

Exhibit C

            Page 3 of 8



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM PRICE

                    AND PAYMENT MILESTONE SCHEDULE

 

1.1

PURPOSE AND SCOPE

This Exhibit covers the Price Schedule and Payment Plan for the work that will
be performed by Hughes Network Systems, LLC (the Contractor) for the design,
development, fabrication, implementation, integration, delivery, performance
verification, and testing of the Satellite Base Station Subsystem (S-BSS).

 

1.2

DOCUMENT HIERARCHY

Table 2-1. Document Hierarchy

 

No.

   Document   

Content

1.

  

Contract

  

Terms and Conditions

2.

  

Exhibit A

  

Statement of Work

3.

  

Exhibit B

  

S-BSS Technical Specification

4.

  

Exhibit C

  

Price Schedule

5.

  

Exhibit D

  

Options

 

Exhibit C

            Page 4 of 8



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM PRICE

                    AND PAYMENT MILESTONE SCHEDULE

 

2.0 PRICE SCHEDULE

 

2.1

PRICE SCHEDULE

 

2.1.1

SBSS Baseline Price

Table 2-1. S-BSS Baseline Price

 

Item

  

Description

   Price

1

  

[***]

     $ [***]

2

  

[***]

     $ [***]

3

  

[***]

     $ [***]

4

  

[***]

     $ [***]

5

  

[***]

     $ [***]

6

  

[***]

     $ [***]

7

  

[***]

     $ [***]

8

  

[***]

     $ [***]

9

  

[***]

     $ [***]

10

  

[***]

     $ [***]   

TOTAL PURCHASE PRICE

   $ 44,320,199

 

Exhibit C

            Page 5 of 8



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM PRICE

                    AND PAYMENT MILESTONE SCHEDULE

 

[***]

 

2.1.2

SBSS Options Prices

Table 2-2. [***]

 

1

  

[***]

   $[***]

2

  

[***]

   $[***]

3

  

[***]

   $[***]   

Equipment Installation and Travel Test and Integration

  

The following options defined as [***]:

Table 2-3. [***]

 

1

  

[***]

   [***]

2

  

[***]

   [***]

3

  

[***]

   [***]

4

  

[***]

   [***]

 

Exhibit C

            Page 6 of 8



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM PRICE

                    AND PAYMENT MILESTONE SCHEDULE

 

Table 2-3. [***]

 

5

  

[***]

   [***]

6

  

[***]

   [***]

The following options defined as [***]:

Table 2-4. [***]

 

1

  

[***]

   [***]

2

  

[***]

   [***]

3

  

[***]

   [***]

 

Exhibit C

            Page 7 of 8



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM PRICE

                    AND PAYMENT MILESTONE SCHEDULE

 

3.0     PAYMENT PLAN

 

3.1

PAYMENT PLAN

Payment Plan

 

Number

  

Payment Milestone

   Percentage
of Contract
Value     Approximate Date 1   

[***]

   [***] %   [***] 2   

[***]

   [***] %   [***] 3   

[***]

   [***] %   [***] 4   

[***]

   [***] %   [***] 5   

[***]

   [***] %   [***] 6   

[***]

   [***] %   [***] 7   

[***]

   [***] %   [***] 8   

[***]

   [***] %   [***]               

Total

   100 %              

 

Exhibit C

            Page 8 of 8



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM

OPTIONS

 

Exhibit D

TerreStar Satellite Base Station Subsystem

(S-BSS)

Options

 

Hughes Doc. # H35520   February 6, 2007

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, Maryland 20876

    

TerreStar Networks, Inc.

One Discovery Place

12010 Sunset Hills Road, 6th Floor

Reston, Virginia 20190

    

This document contains data and information proprietary to TerreStar Networks
Inc. and Hughes Network Systems, LLC. This data is being furnished pursuant to
the provisions of the Contract between TerreStar Networks Inc. and Hughes
Network Systems, LLC for the TerreStar Satellite Base Station Subsystem. Hughes
Network Systems, LLC and TerreStar Networks Inc. shall have the right to
duplicate, use or disclose the data and information to the extent specified in
the Contract and herein.

Information included in this Exhibit may contain technical data controlled by
the Export Administration Regulations (“EAR”) and/or the International Traffic
in Arms Regulations (“ITAR”). This document has not been cleared for export or
transfer to a Foreign Person or foreign entity.

 

Exhibit D

            Page 1 of 7



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM

OPTIONS

 

TABLE OF CONTENTS

 

SECTION

   PAGE

1.0    INTRODUCTION

   4

1.1    Purpose and scope

   4

1.2    Reference documents

   4

2.0    OPTIONS

   5

2.1    General terms for options

   5

2.2    List of Options

   5

 

Exhibit D

            Page 2 of 7



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM

OPTIONS

 

LIST OF TABLES

 

TABLE

   PAGE

Table 1-1. Document Hierarchy

   4

 

Exhibit D

            Page 3 of 7



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM

OPTIONS

 

1.0     INTRODUCTION

 

1.1

PURPOSE AND SCOPE

This document is Exhibit D and defines the Options that can be procured by the
Customer under the Satellite Base Station System Contract.

 

1.2

REFERENCE DOCUMENTS

Table 1-1. Document Hierarchy

 

No.

  

Document

  

Content

1.

  

Contract

  

Terms and Conditions

2.

  

Exhibit A

  

Statement of Work

3.

  

Exhibit B

  

S-BSS Technical Specification

4.

  

Exhibit C

  

Price Schedule

5.

  

Exhibit D

  

Options

 

Exhibit D

            Page 4 of 7



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM

OPTIONS

 

2.0 OPTIONS

 

2.1

GENERAL TERMS FOR OPTIONS

 

1.

The Customer may exercise any of the options described in Subsection 2.2 below
(the “Options”) at any time before the date specified in the relevant Option.
The exercise of the Option shall be effective and irrevocable upon delivery by
Customer to Contractor of a written notice referencing such Option and stating
that the Customer is exercising that Option. Subject to the foregoing, the
Customer may exercise as many of the Options listed in Subsection 2.2 as it may
elect.

 

2.2

LIST OF OPTIONS

 

 

1.

Exhibit C, Table 2-2, Item # 1 – [****].

 

 

a.

[****].

 

 

b.

[****].

 

 

c.

[****].

 

 

d.

[****].

 

 

2.

Exhibit C, Table 2-2, Item # 2 – [****]

 

 

a.

[****].

 

 

b.

[****].

 

Exhibit D

            Page 5 of 7



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM

OPTIONS

 

 

c.

[****].

 

 

3.

Exhibit C, Table 2-2, Item # 3 - [****]

 

 

a.

[****].

 

 

b.

[****].

 

 

c.

[****].

 

 

d.

[****].

 

 

e.

[****].

 

 

f.

[****].

 

 

4.

The following options defined as [****]:

 

 

a.

[****]

 

 

b.

[****]

 

 

c.

[****]

 

Exhibit D

   Use or disclosure of the data contained on this sheet is subject to the
restriction on the title page.          Page 6 of 7



--------------------------------------------------------------------------------

LOGO [g36412img02.jpg]

TERRESTAR SATELLITE BASE STATION SUBSYSTEM

OPTIONS

 

 

d.

[****]

 

 

e.

[****]

 

 

f.

[****]

 

 

5.

The following options defined as [****]:

 

 

a.

[****]

 

 

b.

[****]

 

 

c.

[****]

 

Exhibit D

            Page 7 of 7